UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05498) Exact name of registrant as specified in charter:	Putnam Master Intermediate Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2017 Date of reporting period:	October 1, 2016 — March 31, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Master Intermediate Income Trust Semiannual report 3 | 31 | 17 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Terms and definitions 13 Other information for shareholders 14 Summary of dividend reinvestment plans 15 Financial statements 17 Shareholder meeting results 84 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions (including perceptions about the risk of default and expectations about changes in monetary policy or interest rates), changes in government intervention, and factors related to a specific issuer or industry. These and other factors may lead to increased volatility and reduced liquidity in the fund’s portfolio holdings. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. You can lose money by investing in the fund. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. Message from the Trustees May 18, 2017 Dear Fellow Shareholder: The early months of 2017 have been generally positive for investor sentiment and financial market performance. Many market indexes have achieved new record highs with relatively low volatility, in contrast to the bouts of uncertainty and turbulence that tested global financial markets in 2016. It is worth noting, however, that the exuberance that greeted the new year calmed somewhat as investors reconsidered a number of ongoing macroeconomic and political risks. In addition, many bond investors remained cautious as the potential for inflation increased. As always, we believe investors should continue to focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your goals, we also believe it is a good idea to speak regularly with your financial advisor. In the following pages, you will find an overview of your funds performance for the reporting period as well as an outlook for the coming months. We would like to take this opportunity to announce the arrival of Catharine Bond Hill and Manoj P. Singh to your funds Board of Trustees. Dr. Hill and Mr. Singh bring extensive professional and directorship experience to their role as Trustees, and we are pleased to welcome them. Thank you for investing with Putnam. When Putnam Master Intermediate Income Trust was launched in 1988, its three-pronged focus on U.S. investment-grade bonds, high-yield corporate bonds, and non-U.S. bonds was considered innovative. In more than 25 years since then, the fixed-income landscape has undergone a dramatic transformation, but the spirit of ingenuity that helped launch the fund is still with it today. A veteran portfolio management team The fund’s managers strive to build a well-diversified portfolio that carefully balances risk and return, targeting opportunities in interest rates, credit, mortgages, and currencies from across the full spectrum of the global bond markets. 2 Master Intermediate Income Trust Diversified holdings across a wide range of security types and market sectors Allocations are shown as a percentage of the fund’s net assets as of 3/31/17. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Master Intermediate Income Trust 3 Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See below and pages 11–12 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. * Returns for the six-month period are not annualized, but cumulative. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 3/31/17. See above and pages 11–12 for additional fund performance information. Index descriptions can be found on pages 13–14. 4 Master Intermediate Income Trust Bill Kohli is Chief Investment Officer, Fixed Income, at Putnam. He has an M.B.A. from the Haas School of Business, University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1988. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin; Robert L. Davis, CFA; Brett S. Kozlowski, CFA; Michael V. Salm; and Paul D. Scanlon, CFA. Bill, what was the fund’s investment environment like during the six - month reporting period ended March31, 2017? The environment was generally supportive for riskier assets, but with interest rates rising, it was challenging for U.S. Treasuries and other rate-sensitive categories. In the months immediately after the U.S. presidential election, investors were optimistic about the potential for tax cuts and increases in infrastructure and defense spending under the incoming Trump administration. Later in the period, however, the administration delayed a vote on a bill that could have repealed and replaced the Affordable Care Act. This delay triggered uncertainty about the administration’s ability to get its tax-reform and fiscal-stimulus plans passed by Congress. Economic data in both the United States and globally were positive overall during the reporting period. In particular, fourth-quarter U.S. gross domestic product [GDP] was revised upward from a 1.9% to a 2.1% annual rate, according to the Commerce Department. This follows growth of 3.5% in the third quarter. In February, the Federal Reserve’s [Fed] preferred inflation gauge, the Personal Consumption Expenditures Price Index, rose 2.1% from a year earlier, the first time inflation exceeded the central bank’s target in nearly five years. The Master Intermediate Income Trust 5 Credit qualities are shown as a percentage of the fund’s net assets as of 3/31/17. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Cash, derivative instruments, and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. This table shows the fund’s top holdings across three key sectors and the percentage of the fund’s net assets that each represented as of 3/31/17. Short-term investments, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. 6 Master Intermediate Income Trust jobless rate in the 19-country eurozone declined to 9.5% in February, the lowest level since 2009. The Fed increased its target for short-term interest rates by a quarter percentage point twice during the period, raising the federal funds rate to a range of 0.75% to 1%. At the central bank’s mid-March policy meeting, Fed Chair Janet Yellen expressed confidence in the economy and reaffirmed that the board may implement two more interest rate increases this year. After reaching a 14-year high in early January, the U.S. dollar declined by 3.5% in the first quarter of 2017, reflecting increased investor caution toward the currency amid uncertainties surrounding the Trump administration’s policy platform. The fund topped its benchmark by a sizable margin during the six - month period, and also outpaced its Lipper peer group average. What factors bolstered its relative performance? With respect to relative performance, I think it’s important to point out that the fund’s benchmark comprises a mix of U.S. Treasury, government-agency, and investment-grade corporate securities. U.S. Treasuries and other government securities were hampered by rising interest rates during the period. Meanwhile, the fund’s interest-rate and yield-curve strategies, along with out-of-benchmark credit holdings, performed well and fueled its strong performance. In fact, all of the fund’s major strategy segments contributed to results — there were no detractors on an absolute basis. Looking at individual strategies, our interest-rate and yield-curve positioning in the United States and overseas was the biggest contributor to performance. We continued our efforts to de-emphasize interest-rate risk by keeping the fund’s duration — a key measure of interest-rate sensitivity — below zero. This strategy was particularly helpful in November when intermediate- and long-term U.S. Treasury yields rose sharply in response to the U.S. presidential election outcome and President-elect Trump’s proposed fiscal policy. Internationally, rates also rose in Europe, particularly in the United Kingdom, so our negative-duration positioning aided performance there. Our holding of Greek government debt provided a further boost. The country’s bonds rallied on increased investor optimism that the securities might be included in the European Central Bank’s bond purchase program. Our mortgage-credit strategies were another leading contributor. In January, our positions in mezzanine commercial mortgage-backed securities [CMBS] that were issued before the 2008 financial crisis performed particularly well. However, gains from the sector were pared in February when headlines concerning retail store closures prompted some investors to express a bearish view on certain parts of the CMBS market due to the sector’s exposure to retail properties. Although we agree that retailers face challenges amid evolving shopper preferences and a shift from traditional brick-and-mortar to online commerce, we believe the CMBS held by the fund have enough credit protection to withstand the changes that are occurring in retail. Within non-agency residential mortgage-backed securities [RMBS], our investments in agency credit risk-transfer securities [CRTs] aided results, as did pay-option adjustable-rate mortgage-backed securities [pay-option ARMs]. With CRTs, a combination of relatively high yields and high-quality collateral continued to attract investors to this growing market. Furthermore, CRTs provided investors with a productive alternative to deploy their capital as other parts of the non-agency RMBS market continued to shrink. Pay-option ARMs benefited from the generally favorable risk environment during the period, as well as the fact that there was no new supply of these bonds coming to market. How did the fund’s allocation to corporate credit influence performance during the period? An out-of-benchmark stake in high-yield bonds was another bright spot, despite modest spread widening in March [bond prices decline as yield spreads widen]. After a strong 2016, the asset Master Intermediate Income Trust 7 class continued to post positive returns in the early months of 2017, as the search for yield continued. Optimistic sentiment toward the asset class was fueled by investor expectations that economic growth could potentially accelerate if the Trump administration is successful at implementing tax cuts and more-robust fiscal policy. Relatively stable global oil prices during most of the period also provided a tailwind. What about the fund’s holdings of emerging - market debt? They also contributed during the period. Positions in Russia, Venezuela, Brazil, and Mexico were the most productive, partly helped by stable oil prices and persistent investor demand for high-yielding securities. Brazil’s bonds also received a boost when the country’s central bank cut its benchmark interest rate by more than investors were expecting, as Brazil continued its efforts to recover from a deep recession. Elsewhere, our active-currency and prepayment strategies were modest contributors for the period. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve, and to hedge the risk associated with the fund’s curve positioning. We employed interest-rate swaps to gain exposure to rates in various countries. We also utilized options to hedge the fund’s interest-rate risk, to isolate the prepayment risk associated with our CMO [collaterized mortgage obligations] holdings, and to help manage overall downside risk. In addition, we used total return swaps as a hedging tool, and to help manage the portfolio’s sector exposure, as well as its inflation risk. We employed credit default swaps to hedge the fund’s credit and market risks, and to gain exposure to specific sectors and securities. Lastly, we used currency forward contracts to This chart shows how the fund’s sector weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. 8 Master Intermediate Income Trust hedge the foreign exchange risk associated with non-U.S. bonds and to efficiently gain exposure to foreign currencies. What is your outlook for the coming months? As we look at the world today, we see economic activity picking up and inflation levels beginning to rise. Higher commodity prices appear to be leading to fairly persistent pricing pressures in the United States and elsewhere. In our view, global economies appear to be normalizing, and we think this is particularly true in the United States. Given this normalization, we think the level of interest rates remains too low. Within this environment, we think the Fed’s tone has changed somewhat. For some time now, the central bank has emphasized that its policy was data-dependent — particularly data related to employment and inflation levels. After years of employing stimulative monetary policy in an effort to ward off deflation, we believe the Fed has now shifted its focus to inflation. This new phase of monetary policy is driven, in our view, by a central bank that is becoming more concerned with the possibility that the economy could outperform forecasts. Consequently, we expect the Fed to increase rates at least twice more this year, and these increases could occur sooner than the market is currently forecasting. We also believe the Fed could soon begin the process of reducing its holdings of U.S. Treasuries and mortgage-backed securities. In our view, the central bank may want to move toward a smaller portfolio for several reasons. For one, the economy appears to be on stronger footing, which may lead the Fed to see less need for support from a large bond portfolio. Additionally, the Fed’s reduction of its bond portfolio could relieve pressure on possible new ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Master Intermediate Income Trust 9 leadership in 2018, when Janet Yellen’s term ends. Finally, Fed officials may want room to ramp the portfolio back up in a crisis if needed. How do you plan to position the fund in light of this outlook? Despite positive duration positioning in the U.S., our non-U.S., quantitatively driven, negative-duration strategies have kept the fund’s total duration close to zero. We plan to keep these strategies in place for now. We also extended our strategy of seeking to capitalize on potentially steeper global yield curves. We think this overall positioning could benefit the fund if interest rates continue to trend higher in the months ahead. We plan to continue seeking opportunities in corporate and mortgage credit that we believe offer relative value. Within those market areas, we continue to have a constructive outlook for high-yield bonds, based on what we think is a generally supportive fundamental and technical backdrop for the asset class. We also continue to like CMBS due to what we believe are attractive spreads available there. We plan to maintain the fund’s exposure to select emerging-market countries, seeking to benefit from the relatively high income levels available in markets in which we believe we’re being adequately compensated for risk. Lastly, we will seek to maintain a sufficient cash allocation to provide a cushion against bouts of market volatility, as well as any disruptions in the global market’s supply/demand environment. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. HOW CLOSED-END FUNDS DIFFER FROM OPEN-END FUNDS More assets at work Open-end funds are subject to ongoing sales and redemptions that can generate transaction costs for long-term shareholders. Closed-end funds, however, are typically fixed pools of capital that do not need to hold cash in connection with sales and redemptions, allowing the funds to keep more assets actively invested. Traded like stocks Closed-end fund shares are traded on stock exchanges and, as a result, their prices fluctuate because of the influence of several factors. They have a market price Like an open-end fund, a closed-end fund has a per-share net asset value (NAV). However, closed-end funds also have a “market price” for their shares — which is how much you pay when you buy shares of the fund, and how much you receive when you sell them. When looking at a closed-end fund’s performance, you will usually see that the NAV and the market price differ. The market price can be influenced by several factors that cause it to vary from the NAV, including fund distributions, changes in supply and demand for the fund’s shares, changing market conditions, and investor perceptions of the fund or its investment manager. A fund’s performance at market price typically differs from its results at NAV. 10 Master Intermediate Income Trust Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2017, the end of the first half of its current fiscal year. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return for periods ended 3/31/17 Annual average Life of fund (since Annual Annual Annual 4/29/88) 10 years average 5 years average 3 years average 1 year 6 months NAV 6.27% 56.50% 4.58% 23.88% 4.38% 5.65% 1.85% 13.35% 6.79% Market price 6.28 64.85 5.13 25.64 4.67 11.03 3.55 14.14 9.73 Performance assumes reinvestment of distributions and does not account for taxes. Performance includes the deduction of management fees and administrative expenses. Comparative index returns For periods ended 3/31/17 Annual average Life of fund (since Annual Annual Annual 4/29/88) 10 years average 5 years average 3 years average 1 year 6 months Bloomberg Barclays Government/Credit 6.42% 52.98% 4.34% 12.95% 2.46% 8.30% 2.69% 0.54% –2.46% Bond Index Citigroup Non-U.S. World Government 5.21 29.71 2.64 –7.30 –1.50 –7.49 –2.56 –4.79 –9.03 Bond Index JPMorgan Global High Yield Index * — 108.80 7.64 39.66 6.91 15.03 4.78 17.80 5.35 Lipper Closed-end General Bond Funds 7.23 110.99 7.31 44.70 7.39 18.70 5.80 17.43 5.94 category average † Index and Lipper results should be compared with fund performance at net asset value. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment net asset value. * The JPMorgan Global High Yield Index was introduced on 12/31/93, which post-dates the fund’s inception. † Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/17, there were 36, 36, 28, 23, 18, and 4 funds, respectively, in this Lipper category. Master Intermediate Income Trust 11 Fund price and distribution information For the six-month period ended 3/31/17 Distributions Number 6 Income $0.156000 Capital gains — Total Share value NAV Market price 9/30/16 $4.86 $4.42 3/31/17 5.03 4.69 Current rate (end of period) NAV Market price Current dividend rate * 6.20% 6.65% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by NAV or market price at end of period. 12 Master Intermediate Income Trust Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Bloomberg Barclays Government/Credit Bond Index is an unmanaged index of U.S. Treasuries, agency securities, and investment-grade corporate bonds. Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Citigroup Non-U.S. World Government Bond Index is an unmanaged index generally considered to be representative of the world bond market excluding the United States. JPMorgan Global High Yield Index is an unmanaged index that is designed to mirror the investable universe of the U.S. dollar global high-yield corporate debt market, including Master Intermediate Income Trust 13 domestic (U.S.) and international (non-U.S.) issues. International issues are composed of both developed and emerging markets. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding share repurchase program In September 2016, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal allows your fund to repurchase, in the 12 months beginning October 8, 2016, up to 10% of the fund’s common shares outstanding as of October 7, 2016. Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2017, Putnam employees had approximately $486,000,000 and the Trustees had approximately $137,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 14 Master Intermediate Income Trust Summary of Putnam Closed-End Funds’ Amended and Restated Dividend Reinvestment Plans Putnam High Income Securities Fund, Putnam Managed Municipal Income Trust, Putnam Master Intermediate Income Trust, Putnam Municipal Opportunities Trust and Putnam Premier Income Trust (each, a “Fund” and collectively, the “Funds”) each offer a dividend reinvestment plan (each, a “Plan” and collectively, the “Plans”). If you participate in a Plan, all income dividends and capital gain distributions are automatically reinvested in Fund shares by the Fund’s agent, Putnam Investor Services, Inc. (the “Agent”). If you are not participating in a Plan, every month you will receive all dividends and other distributions in cash, paid by check and mailed directly to you. Upon a purchase (or, where applicable, upon registration of transfer on the shareholder records of a Fund) of shares of a Fund by a registered shareholder, each such shareholder will be deemed to have elected to participate in that Fund’s Plan. Each such shareholder will have all distributions by a Fund automatically reinvested in additional shares, unless such shareholder elects to terminate participation in a Plan by instructing the Agent to pay future distributions in cash. Shareholders who were not participants in a Plan as of January 31, 2010, will continue to receive distributions in cash but may enroll in a Plan at any time by contacting the Agent. If you participate in a Fund’s Plan, the Agent will automatically reinvest subsequent distributions, and the Agent will send you a confirmation in the mail telling you how many additional shares were issued to your account. To change your enrollment status or to request additional information about the Plans, you may contact the Agent either in writing, at P.O. Box 8383, Boston, MA 02266-8383, or by telephone at 1-800-225-1581 during normal East Coast business hours. How you acquire additional shares through a Plan If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is greater than or equal to their net asset value per share on the payment date for a distribution, you will be issued shares of the Fund at a value equal to the higher of the net asset value per share on that date or 95% of the market price per share on that date. If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is less than their net asset value per share on the payment date for a distribution, the Agent will buy Fund shares for participating accounts in the open market. The Agent will aggregate open-market purchases on behalf of all participants, and the average price (including brokerage commissions) of all shares purchased by the Agent will be the price per share allocable to each participant. The Agent will generally complete these open-market purchases within five business days following the payment date. If, before the Agent has completed open-market purchases, the market price per share (plus estimated brokerage commissions) rises to exceed the net asset value per share on the payment date, then the purchase price may exceed the net asset value per share, potentially resulting in the acquisition of fewer shares than if the distribution had been paid in newly issued shares. How to withdraw from a Plan Participants may withdraw from a Fund’s Plan at any time by notifying the Agent, either in writing or by telephone. Such withdrawal will be effective immediately if notice is received by the Agent with sufficient time prior to any distribution record date; otherwise, such withdrawal will be effective with respect to any subsequent distribution following notice of withdrawal. There is no penalty for withdrawing from or not participating in a Plan. Plan administration The Agent will credit all shares acquired for a participant under a Plan to the account in which the participant’s Master Intermediate Income Trust 15 common shares are held. Each participant will be sent reasonably promptly a confirmation by the Agent of each acquisition made for his or her account. About brokerage fees Each participant pays a proportionate share of any brokerage commissions incurred if the Agent purchases additional shares on the open market, in accordance with the Plans. There are no brokerage charges applied to shares issued directly by the Funds under the Plans. About taxes and Plan amendments Reinvesting dividend and capital gain distributions in shares of the Funds does not relieve you of tax obligations, which are the same as if you had received cash distributions. The Agent supplies tax information to you and to the IRS annually. Each Fund reserves the right to amend or terminate its Plan upon 30 days’ written notice. However, the Agent may assign its rights, and delegate its duties, to a successor agent with the prior consent of a Fund and without prior notice to Plan participants. If your shares are held in a broker or nominee name If your shares are held in the name of a broker or nominee offering a dividend reinvestment service, consult your broker or nominee to ensure that an appropriate election is made on your behalf. If the broker or nominee holding your shares does not provide a reinvestment service, you may need to register your shares in your own name in order to participate in a Plan. In the case of record shareholders such as banks, brokers or nominees that hold shares for others who are the beneficial owners of such shares, the Agent will administer the Plan on the basis of the number of shares certified by the record shareholder as representing the total amount registered in such shareholder’s name and held for the account of beneficial owners who are to participate in the Plan. 16 Master Intermediate Income Trust Financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings— as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Master Intermediate Income Trust 17 The fund’s portfolio 3/31/17 (Unaudited) U.S. GOVERNMENT AND AGENCY Principal MORTGAGE OBLIGATIONS (88.9%)* amount Value U.S. Government Agency Mortgage Obligations (88.9%) Federal National Mortgage Association Pass-Through Certificates 5.50%, TBA, 4/1/47 $3,000,000 $3,332,813 4.50%, TBA, 4/1/47 3,000,000 3,217,266 4.00%, TBA, 4/1/47 9,000,000 9,440,860 3.50%, TBA, 5/1/47 67,000,000 68,400,193 3.50%, TBA, 4/1/47 81,000,000 82,860,473 3.00%, TBA, 4/1/47 73,000,000 72,384,063 Total U.S. government and agency mortgage obligations (cost $239,096,562) Principal MORTGAGE-BACKED SECURITIES (50.9%)* amount Value Agency collateralized mortgage obligations (21.0%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 22.122%, 4/15/37 $53,263 $81,410 IFB Ser. 2979, Class AS, 20.929%, 3/15/34 520 522 IFB Ser. 3072, Class SM, 20.452%, 11/15/35 87,347 125,709 IFB Ser. 3249, Class PS, 19.265%, 12/15/36 52,699 73,436 IFB Ser. 3852, Class SC, IO, 5.738%, 4/15/40 3,241,746 461,949 Ser. 4077, Class IK, IO, 5.00%, 7/15/42 3,351,758 697,427 Ser. 4122, Class TI, IO, 4.50%, 10/15/42 1,398,399 296,600 Ser. 4000, Class PI, IO, 4.50%, 1/15/42 773,963 144,112 Ser. 4546, Class TI, IO, 4.00%, 12/15/45 3,101,380 550,495 Ser. 4462, IO, 4.00%, 4/15/45 1,307,636 263,162 Ser. 4425, IO, 4.00%, 1/15/45 4,130,469 801,104 Ser. 4452, Class QI, IO, 4.00%, 11/15/44 2,624,539 576,086 Ser. 4193, Class PI, IO, 4.00%, 3/15/43 2,036,858 328,614 Ser. 4062, Class DI, IO, 4.00%, 9/15/39 3,765,191 397,320 Ser. 4604, Class QI, IO, 3.50%, 7/15/46 6,806,562 1,142,974 Ser. 4580, Class ID, IO, 3.50%, 8/15/45 4,144,053 691,642 Ser. 4501, Class BI, IO, 3.50%, 10/15/43 3,732,332 550,332 Ser. 4122, Class AI, IO, 3.50%, 10/15/42 2,537,659 336,636 Ser. 4122, Class CI, IO, 3.50%, 10/15/42 2,317,355 307,411 Ser. 4105, Class HI, IO, 3.50%, 7/15/41 1,244,881 146,180 Ser. 304, Class C37, IO, 3.50%, 12/15/27 1,430,273 142,841 Ser. 4165, Class TI, IO, 3.00%, 12/15/42 5,262,745 546,273 Ser. 4183, Class MI, IO, 3.00%, 2/15/42 2,290,156 227,871 Ser. 4210, Class PI, IO, 3.00%, 12/15/41 1,432,294 106,079 Ser. 4510, Class HI, IO, 3.00%, 3/15/40 4,230,486 393,858 Ser. 3990, Class KQ 3.000%, 08/15/31 i 189,001 195,219 FRB Ser. 57, Class 1AX, IO, 0.372%, 7/25/43 1,685,144 18,461 Ser. 3326, Class WF, zero%, 10/15/35 1,123 845 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 34.01%, 7/25/36 82,072 148,500 IFB Ser. 07-53, Class SP, 20.601%, 6/25/37 75,138 109,722 IFB Ser. 08-24, Class SP, 19.684%, 2/25/38 70,232 95,928 IFB Ser. 05-75, Class GS, 17.305%, 8/25/35 57,695 74,786 18 Master Intermediate Income Trust Principal MORTGAGE-BACKED SECURITIES (50.9%)* cont . amount Value Agency collateralized mortgage obligations cont . Federal National Mortgage Association IFB Ser. 05-83, Class QP, 14.842%, 11/25/34 $87,618 $108,107 Ser. 16-3, Class NI, IO, 6.00%, 2/25/46 3,476,462 836,207 Ser. 11-59, Class BI, IO, 6.00%, 8/25/40 3,302,358 315,937 Ser. 374, Class 6, IO, 5.50%, 8/25/36 128,305 24,802 IFB Ser. 12-36, Class SN, IO, 5.468%, 4/25/42 1,614,109 299,094 IFB Ser. 13-18, Class SB, IO, 5.168%, 10/25/41 1,247,086 161,872 Ser. 378, Class 19, IO, 5.00%, 6/25/35 388,404 70,884 IFB Ser. 11-101, Class SA, IO, 4.918%, 10/25/41 4,050,006 622,688 Ser. 15-16, Class MI, IO, 4.50%, 4/25/45 2,128,391 454,944 Ser. 12-127, Class BI, IO, 4.50%, 11/25/42 601,832 143,404 Ser. 12-30, Class HI, IO, 4.50%, 12/25/40 3,792,457 478,570 Ser. 366, Class 22, IO, 4.50%, 10/25/35 77,622 3,290 Ser. 17-7, Class JI, IO, 4.00%, 2/25/47 2,142,387 393,664 Ser. 17-15, Class LI, IO, 4.00%, 6/25/46 2,009,484 331,565 Ser. 15-88, Class QI, IO, 4.00%, 10/25/44 2,435,243 380,110 Ser. 13-41, Class IP, IO, 4.00%, 5/25/43 1,586,384 268,067 Ser. 13-44, Class PI, IO, 4.00%, 1/25/43 1,246,918 195,513 Ser. 13-60, Class IP, IO, 4.00%, 10/25/42 1,250,745 216,783 Ser. 12-96, Class PI, IO, 4.00%, 7/25/41 1,051,880 164,714 Ser. 16-102, Class JI, IO, 3.50%, 2/25/46 3,085,634 478,890 Ser. 12-145, Class TI, IO, 3.00%, 11/25/42 2,144,181 166,603 Ser. 13-35, Class IP, IO, 3.00%, 6/25/42 2,031,941 172,715 Ser. 13-53, Class JI, IO, 3.00%, 12/25/41 1,787,888 193,807 Ser. 13-23, Class PI, IO, 3.00%, 10/25/41 1,825,167 127,725 Ser. 16-97, Class KI, IO, 3.00%, 6/25/40 4,431,659 541,840 Ser. 99-51, Class N, PO, zero%, 9/17/29 10,541 8,960 Government National Mortgage Association IFB Ser. 13-129, Class SN, IO, 5.172%, 9/20/43 812,219 128,274 IFB Ser. 14-20, Class SQ, IO, 5.122%, 7/20/43 3,185,472 483,794 Ser. 16-168, Class AI, IO, 5.00%, 7/20/45 2,182,364 229,148 Ser. 14-122, Class IC, IO, 5.00%, 8/20/44 1,115,258 219,583 Ser. 14-76, IO, 5.00%, 5/20/44 1,549,842 318,294 Ser. 15-187, Class KI, IO, 5.00%, 6/20/43 3,823,387 429,236 Ser. 13-22, Class IE, IO, 5.00%, 2/20/43 2,402,068 503,353 Ser. 13-22, Class OI, IO, 5.00%, 1/20/43 2,121,148 449,756 Ser. 13-3, Class IT, IO, 5.00%, 1/20/43 1,116,667 236,833 Ser. 13-6, Class IC, IO, 5.00%, 1/20/43 973,786 204,836 Ser. 12-146, IO, 5.00%, 12/20/42 975,769 208,649 Ser. 13-6, Class CI, IO, 5.00%, 12/20/42 711,847 136,283 Ser. 13-130, Class IB, IO, 5.00%, 12/20/40 552,045 37,923 Ser. 13-16, Class IB, IO, 5.00%, 10/20/40 240,985 14,148 Ser. 11-41, Class BI, IO, 5.00%, 5/20/40 340,068 27,339 Ser. 10-35, Class UI, IO, 5.00%, 3/20/40 336,450 71,117 Ser. 10-20, Class UI, IO, 5.00%, 2/20/40 1,053,389 220,716 Ser. 10-9, Class UI, IO, 5.00%, 1/20/40 4,731,221 1,005,640 Ser. 09-121, Class UI, IO, 5.00%, 12/20/39 2,440,244 520,846 Ser. 15-79, Class GI, IO, 5.00%, 10/20/39 865,431 184,937 IFB Ser. 14-119, Class SA, IO, 4.622%, 8/20/44 3,755,526 582,107 Master Intermediate Income Trust 19 Principal MORTGAGE-BACKED SECURITIES (50.9%)* cont . amount Value Agency collateralized mortgage obligations cont . Government National Mortgage Association Ser. 16-37, Class IW, IO, 4.50%, 2/20/46 $1,708,948 $369,560 Ser. 16-104, Class GI, IO, 4.50%, 1/20/46 6,691,891 855,291 Ser. 15-167, Class BI, IO, 4.50%, 4/16/45 1,332,074 303,460 Ser. 14-147, Class IJ, IO, 4.50%, 2/20/44 2,107,817 339,232 Ser. 13-182, Class IQ, IO, 4.50%, 12/16/43 2,197,081 447,655 Ser. 14-100, Class LI, IO, 4.50%, 10/16/43 2,990,906 507,766 Ser. 13-34, Class IH, IO, 4.50%, 3/20/43 2,082,101 434,112 Ser. 14-108, Class IP, IO, 4.50%, 12/20/42 540,607 93,741 Ser. 17-42, Class IC, IO, 4.50%, 8/20/41 1,887,000 385,021 Ser. 11-140, Class BI, IO, 4.50%, 12/20/40 168,668 9,948 Ser. 11-18, Class PI, IO, 4.50%, 8/20/40 122,356 16,781 Ser. 10-35, Class AI, IO, 4.50%, 3/20/40 2,005,628 396,473 Ser. 10-35, Class DI, IO, 4.50%, 3/20/40 3,516,420 714,537 Ser. 10-35, Class QI, IO, 4.50%, 3/20/40 1,875,434 377,710 Ser. 13-151, Class IB, IO, 4.50%, 2/20/40 2,099,872 420,136 Ser. 10-9, Class QI, IO, 4.50%, 1/20/40 1,286,902 257,724 Ser. 09-121, Class BI, IO, 4.50%, 12/16/39 981,645 231,491 Ser. 10-168, Class PI, IO, 4.50%, 11/20/39 411,755 43,975 Ser. 10-158, Class IP, IO, 4.50%, 6/20/39 1,243,528 108,038 Ser. 10-98, Class PI, IO, 4.50%, 10/20/37 170,722 2,988 Ser. 17-11, Class PI, IO, 4.00%, 12/20/46 2,748,694 415,740 Ser. 16-29, IO, 4.00%, 2/16/46 1,729,310 335,054 Ser. 15-186, Class AI, IO, 4.00%, 12/20/45 5,560,678 973,119 Ser. 15-53, Class MI, IO, 4.00%, 4/16/45 2,516,444 551,157 Ser. 15-187, Class JI, IO, 4.00%, 3/20/45 3,540,873 641,943 Ser. 15-40, IO, 4.00%, 3/20/45 2,739,776 582,844 Ser. 15-64, Class YI, IO, 4.00%, 11/20/44 3,347,064 615,692 Ser. 14-4, Class IC, IO, 4.00%, 1/20/44 1,087,773 200,036 Ser. 14-100, Class NI, IO, 4.00%, 6/20/43 4,986,359 675,103 Ser. 13-165, Class IL, IO, 4.00%, 3/20/43 978,920 170,538 Ser. 12-56, Class IB, IO, 4.00%, 4/20/42 850,675 154,156 Ser. 12-38, Class MI, IO, 4.00%, 3/20/42 2,858,460 570,469 Ser. 12-47, Class CI, IO, 4.00%, 3/20/42 2,111,748 372,472 Ser. 16-48, Class MI, IO, 3.50%, 4/16/46 2,240,092 404,057 Ser. 15-95, Class PI, IO, 3.50%, 7/20/45 3,163,840 494,350 Ser. 15-64, Class PI, IO, 3.50%, 5/20/45 3,005,303 471,803 Ser. 13-76, IO, 3.50%, 5/20/43 3,527,285 590,679 Ser. 13-28, IO, 3.50%, 2/20/43 1,103,439 163,231 Ser. 13-54, Class JI, IO, 3.50%, 2/20/43 1,707,193 273,543 Ser. 13-37, Class JI, IO, 3.50%, 1/20/43 2,389,392 384,453 Ser. 13-14, IO, 3.50%, 12/20/42 5,875,519 844,606 Ser. 13-27, Class PI, IO, 3.50%, 12/20/42 1,777,621 287,192 Ser. 12-136, Class BI, IO, 3.50%, 11/20/42 2,203,285 431,183 Ser. 12-140, Class IC, IO, 3.50%, 11/20/42 2,624,863 539,690 Ser. 12-113, Class ID, IO, 3.50%, 9/20/42 1,369,104 296,014 Ser. 15-62, Class IL, IO, 3.50%, 2/16/42 4,122,381 554,914 Ser. 15-52, Class KI, IO, 3.50%, 11/20/40 4,446,780 633,035 Ser. 15-96, Class NI, IO, 3.50%, 1/20/39 2,538,798 256,926 20 Master Intermediate Income Trust Principal MORTGAGE-BACKED SECURITIES (50.9%)* cont . amount Value Agency collateralized mortgage obligations cont . Government National Mortgage Association Ser. 15-124, Class DI, IO, 3.50%, 1/20/38 $2,344,308 $302,088 Ser. 14-44, Class IA, IO, 3.50%, 5/20/28 7,482,628 794,152 Ser. 16-H23, Class NI, IO, 2.591%, 10/20/66 12,132,589 1,684,003 Ser. 16-H03, Class AI, IO, 2.371%, 1/20/66 4,691,568 504,344 Ser. 16-H17, Class KI, IO, 2.197%, 7/20/66 3,385,221 412,574 Ser. 16-H16, Class EI, IO, 2.175%, 6/20/66 4,872,537 619,787 Ser. 15-H20, Class CI, IO, 2.17%, 8/20/65 5,375,648 631,649 Ser. 15-H15, Class BI, IO, 2.147%, 6/20/65 3,194,686 364,264 Ser. 15-H24, Class AI, IO, 2.141%, 9/20/65 4,726,599 479,277 Ser. 16-H02, Class HI, IO, 2.136%, 1/20/66 6,262,350 607,448 Ser. 16-H03, Class DI, IO, 2.036%, 12/20/65 5,121,062 499,304 Ser. 16-H10, Class AI, IO, 2.014%, 4/20/66 11,992,066 991,744 Ser. 15-H10, Class BI, IO, 2.008%, 4/20/65 3,251,425 354,389 Ser. 16-H09, Class BI, IO, 1.94%, 4/20/66 6,193,716 709,490 Ser. 16-H06, Class DI, IO, 1.917%, 7/20/65 6,837,934 626,355 Ser. 16-H06, Class CI, IO, 1.906%, 2/20/66 6,348,942 490,138 Ser. 16-H18, Class QI, IO, 1.87%, 6/20/66 3,470,682 445,983 Ser. 15-H25, Class EI, IO, 1.833%, 10/20/65 4,548,976 420,780 Ser. 15-H20, Class AI, IO, 1.821%, 8/20/65 4,924,586 470,298 FRB Ser. 15-H08, Class CI, IO, 1.78%, 3/20/65 2,692,193 249,642 Ser. 15-H23, Class BI, IO, 1.715%, 9/20/65 4,993,381 447,906 Ser. 16-H24, Class CI, IO, 1.689%, 10/20/66 3,586,564 332,051 Ser. 13-H08, Class CI, IO, 1.663%, 2/20/63 5,094,877 334,224 Ser. 16-H14, IO, 1.66%, 6/20/66 5,169,078 426,449 Ser. 14-H21, Class BI, IO, 1.536%, 10/20/64 7,080,313 527,483 Ser. 15-H26, Class CI, IO, 0.648%, 8/20/65 14,878,894 263,356 Ser. 06-36, Class OD, PO, zero%, 7/16/36 2,688 2,254 Commercial mortgage-backed securities (18.2%) Banc of America Commercial Mortgage Trust FRB Ser. 07-3, Class AJ, 5.761%, 6/10/49 378,000 383,670 Ser. 06-4, Class AJ, 5.695%, 7/10/46 180,658 180,305 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.339%, 2/10/51 60,849,224 76,828 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-5, Class D, 5.394%, 10/10/45 167,587 167,461 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-T26, Class AJ, 5.566%, 1/12/45 2,133,000 2,069,010 Ser. 05-PWR7, Class D, 5.304%, 2/11/41 441,000 432,154 Ser. 05-PWR7, Class B, 5.214%, 2/11/41 604,384 604,988 Ser. 05-PWR9, Class C, 5.055%, 9/11/42 389,674 393,540 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.693%, 3/11/39 626,014 598,225 FRB Ser. 06-PW14, Class XW, IO, 0.556%, 12/11/38 1,894,302 6,630 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.159%, 11/15/44 507,000 492,015 FRB Ser. 07-CD5, Class XS, IO, 0.151%, 11/15/44 17,129,511 2,153 Master Intermediate Income Trust 21 Principal MORTGAGE-BACKED SECURITIES (50.9%)* cont . amount Value Commercial mortgage-backed securities cont . CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.755%, 12/15/47 $409,000 $406,926 FRB Ser. 11-C2, Class F, 5.25%, 12/15/47 1,025,000 915,633 Citigroup Commercial Mortgage Trust 144A FRB Ser. 13-GC17, Class D, 5.104%, 11/10/46 777,000 728,598 FRB Ser. 12-GC8, Class D, 4.877%, 9/10/45 998,000 932,531 FRB Ser. 14-GC21, Class D, 4.836%, 5/10/47 1,191,000 983,885 FRB Ser. 13-GC11, Class E, 4.456%, 4/10/46 396,000 287,773 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 5.88%, 5/15/46 351,000 354,137 Ser. 07-C2, Class AJFX, 5.568%, 4/15/47 835,000 835,501 COMM Mortgage Trust FRB Ser. 07-C9, Class F, 5.808%, 12/10/49 962,000 958,284 Ser. 06-C8, Class AJ, 5.377%, 12/10/46 519,127 519,491 COMM Mortgage Trust 144A FRB Ser. 14-CR18, Class D, 4.737%, 7/15/47 432,000 349,920 FRB Ser. 13-CR9, Class D, 4.256%, 7/10/45 962,000 845,021 Ser. 12-LC4, Class E, 4.25%, 12/10/44 392,000 296,705 Ser. 13-LC13, Class E, 3.719%, 8/10/46 574,000 394,625 Ser. 14-CR18, Class E, 3.60%, 7/15/47 592,000 377,637 Credit Suisse Commercial Mortgage Trust FRB Ser. 06-C5, Class AX, IO, 0.652%, 12/15/39 2,388,753 8,361 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8.00%, 12/28/38 (Cayman Islands) 674,745 687,902 CSAIL Commercial Mortgage Trust 144A FRB Ser. 15-C1, Class D, 3.80%, 4/15/50 1,090,000 918,833 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class D, 4.411%, 6/10/48 2,437,955 2,461,603 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965%, 12/10/41 65,106 65,341 GMAC Commercial Mortgage Securities, Inc. Trust 144A FRB Ser. 04-C3, Class X1, IO, 0.913%, 12/10/41 3,802,970 65,415 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.41%, 2/10/46 174,000 162,760 FRB Ser. 13-GC10, Class E, 4.41%, 2/10/46 583,000 449,843 FRB Ser. 05-GG4, Class XC, IO, 1.477%, 7/10/39 419,958 546 GS Mortgage Securities Trust 144A FRB Ser. 13-GC16, Class E, 5.321%, 11/10/46 662,000 531,189 Ser. 11-GC3, Class E, 5.00%, 3/10/44 577,000 533,263 FRB Ser. 14-GC18, Class D, 4.945%, 1/10/47 698,000 587,766 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C15, Class D, 5.047%, 11/15/45 737,000 697,156 FRB Ser. 14-C18, Class D, 4.814%, 2/15/47 990,000 849,519 FRB Ser. C14, Class D, 4.564%, 8/15/46 526,000 480,644 FRB Ser. 14-C18, Class E, 4.314%, 2/15/47 407,000 285,022 FRB Ser. 14-C25, Class D, 3.948%, 11/15/47 767,000 588,903 FRB Ser. 14-C26, Class D, 3.926%, 1/15/48 1,105,000 899,787 Ser. 13-C14, Class F, 3.598%, 8/15/46 1,500,000 1,030,313 Ser. 14-C25, Class E, 3.332%, 11/15/47 788,000 481,232 22 Master Intermediate Income Trust Principal MORTGAGE-BACKED SECURITIES (50.9%)* cont . amount Value Commercial mortgage-backed securities cont . JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 12-LC9, Class E, 4.413%, 12/15/47 $813,318 $744,918 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.178%, 2/12/51 63,500 65,030 Ser. 06-LDP8, Class B, 5.52%, 5/15/45 148,073 149,801 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.278%, 2/12/51 488,000 458,378 FRB Ser. 07-CB20, Class C, 6.278%, 2/12/51 534,000 469,920 FRB Ser. 11-C3, Class F, 5.622%, 2/15/46 410,000 416,560 FRB Ser. 12-C6, Class E, 5.153%, 5/15/45 363,000 339,841 FRB Ser. 13-C16, Class D, 4.975%, 12/15/46 337,000 315,832 FRB Ser. 12-C8, Class E, 4.677%, 10/15/45 345,000 316,334 Ser. 13-C13, Class E, 3.986%, 1/15/46 763,000 524,257 Ser. 13-C10, Class E, 3.50%, 12/15/47 943,000 687,447 FRB Ser. 13-LC11, Class E, 3.25%, 4/15/46 541,000 364,905 FRB Ser. 07-CB20, Class X1, IO, 0.346%, 2/12/51 33,215,777 26,818 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41%, 6/15/31 153,757 157,689 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C3, Class C, 5.547%, 3/15/39 1,039,868 1,024,582 FRB Ser. 06-C6, Class C, 5.482%, 9/15/39 1,219,000 367,870 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 06-C6, Class XCL, IO, 0.433%, 9/15/39 2,559,163 14,083 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3.229%, 4/20/48 443,000 369,435 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.301%, 2/12/51 184,000 187,367 Merrill Lynch Mortgage Trust 144A FRB Ser. 08-C1, Class D, 6.301%, 2/12/51 304,000 307,496 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class X, IO, 9.321%, 1/15/37 18,067 1,313 FRB Ser. 07-C5, Class X, IO, 4.546%, 12/15/49 622,081 3,732 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147%, 12/12/49 13,072 13,094 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 14-C17, Class D, 4.698%, 8/15/47 1,323,000 1,108,940 FRB Ser. 13-C11, Class F, 4.37%, 8/15/46 496,000 346,406 FRB Ser. 13-C10, Class D, 4.084%, 7/15/46 654,000 578,343 FRB Ser. 13-C10, Class E, 4.084%, 7/15/46 1,064,000 869,714 Ser. 14-C17, Class E, 3.50%, 8/15/47 723,000 452,237 Ser. 15-C24, Class D, 3.257%, 5/15/48 484,000 334,949 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.791%, 6/11/42 187,000 193,395 Ser. 07-HQ11, Class C, 5.558%, 2/12/44 1,102,000 486,280 Ser. 06-HQ10, Class B, 5.448%, 11/12/41 700,000 699,309 FRB Ser. 06-HQ8, Class C, 5.399%, 3/12/44 550,000 550,000 FRB Ser. 06-HQ8, Class D, 5.399%, 3/12/44 823,000 332,764 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class F, 6.301%, 1/11/43 369,000 366,085 FRB Ser. 04-RR, Class F7, 6.00%, 4/28/39 487,985 479,294 Master Intermediate Income Trust 23 Principal MORTGAGE-BACKED SECURITIES (50.9%)* cont . amount Value Commercial mortgage-backed securities cont . STRIPS CDO 144A Ser. 03-1A, Class N, IO, 5.00%, 3/24/18 (Cayman Islands) $193,000 $4,343 TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8.00%, 12/28/38 568,223 42,617 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C2, Class F, 4.885%, 5/10/63 608,000 436,848 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.087%, 6/15/45 1,460,000 1,089,744 Ser. 07-C30, Class AJ, 5.413%, 12/15/43 824,593 828,161 FRB Ser. 07-C34, IO, 0.40%, 5/15/46 9,235,692 13,854 Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class E, 4.777%, 10/15/45 462,000 368,676 FRB Ser. 13-LC12, Class D, 4.296%, 7/15/46 188,000 170,677 Ser. 14-LC18, Class D, 3.957%, 12/15/47 756,000 600,944 Ser. 14-LC16, Class D, 3.938%, 8/15/50 956,000 794,052 WF-RBS Commercial Mortgage Trust 144A Ser. 12-C6, Class E, 5.00%, 4/15/45 534,000 421,166 FRB Ser. 13-C16, Class D, 4.982%, 9/15/46 399,000 370,232 FRB Ser. 14-C19, Class E, 4.97%, 3/15/47 946,000 693,986 Ser. 12-C7, Class F, 4.50%, 6/15/45 2,524,000 1,845,044 FRB Ser. 13-C15, Class D, 4.48%, 8/15/46 296,000 261,202 Ser. 14-C19, Class D, 4.234%, 3/15/47 223,000 186,895 Ser. 13-C12, Class E, 3.50%, 3/15/48 510,000 387,345 Residential mortgage-backed securities (non-agency) (11.7%) BCAP, LLC Trust 144A FRB Ser. 11-RR3, Class 3A6, 3.072%, 11/27/36 1,185,229 805,956 FRB Ser. 12-RR5, Class 4A8, 0.948%, 6/26/35 151,338 146,110 Bear Stearns Alt-A Trust FRB Ser. 04-3, Class B, 3.907%, 4/25/34 300,963 300,410 Bear Stearns Asset Backed Securities I Trust FRB Ser. 04-FR3, Class M6, 5.857%, 9/25/34 43,061 20,064 Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class M2, 5.282%, 7/25/25 (Bermuda) 442,005 450,845 Countrywide Alternative Loan Trust FRB Ser. 06-OA7, Class 1A1, 2.28%, 6/25/46 324,067 308,026 FRB Ser. 05-38, Class A1, 2.138%, 9/25/35 449,940 431,116 FRB Ser. 06-OA10, Class 1A1, 1.598%, 8/25/46 295,402 260,634 FRB Ser. 06-OA7, Class 1A2, 1.578%, 6/25/46 797,515 701,136 FRB Ser. 05-38, Class A3, 1.332%, 9/25/35 1,064,464 924,549 FRB Ser. 05-59, Class 1A1, 1.306%, 11/20/35 575,432 509,026 FRB Ser. 06-OA10, Class 4A1, 1.172%, 8/25/46 4,235,217 3,599,935 CSMC Trust 144A FRB Ser. 10-18R, Class 6A4, 3.261%, 9/28/36 2,000,000 1,755,040 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt FRN Ser. 15-DN1, Class B, 12.482%, 1/25/25 982,186 1,261,425 Structured Agency Credit Risk Debt FRN Ser. 16-DNA2, Class B, 11.482%, 10/25/28 249,974 295,066 Structured Agency Credit Risk Debt FRN Ser. 16-DNA1, Class B, 10.982%, 7/25/28 899,740 1,043,428 24 Master Intermediate Income Trust Principal MORTGAGE-BACKED SECURITIES (50.9%)* cont . amount Value Residential mortgage-backed securities (non-agency) cont . Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt FRN Ser. 15-DNA3, Class B, 10.332%, 4/25/28 $663,819 $771,817 Structured Agency Credit Risk Debt FRN Ser. 15-DNA2, Class B, 8.532%, 12/25/27 590,328 665,567 Structured Agency Credit Risk Debt FRN Ser. 16-HQA2, Class M3, 6.132%, 11/25/28 490,000 543,656 Structured Agency Credit Risk Debt FRN Ser. 13-DN2, Class M2, 5.232%, 11/25/23 570,000 615,372 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C02, Class 1B, 13.232%, 9/25/28 840,000 1,086,091 Connecticut Avenue Securities FRB Ser. 16-C02, Class 1B, 13.232%, 9/25/28 190,000 245,609 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1B, 12.732%, 10/25/28 570,000 715,821 Connecticut Avenue Securities FRB Ser. 16-C01, Class 1B, 12.732%, 8/25/28 800,000 1,007,985 Connecticut Avenue Securities FRB Ser. 16-C04, Class 1B, 11.232%, 1/25/29 1,019,916 1,183,507 Connecticut Avenue Securities FRB Ser. 16-C03, Class 2M2, 6.882%, 10/25/28 1,690,000 1,923,155 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.682%, 4/25/28 1,744,330 1,971,952 Connecticut Avenue Securities FRB Ser. 15-C04, Class 2M2, 6.532%, 4/25/28 100,000 111,413 Connecticut Avenue Securities FRB Ser. 13-C01, Class M2, 6.232%, 10/25/23 350,000 398,995 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.982%, 7/25/25 1,176,000 1,292,933 Connecticut Avenue Securities FRB Ser. 15-C03, Class 2M2, 5.982%, 7/25/25 640,000 698,333 Connecticut Avenue Securities FRB Ser. 15-C03, Class 2M2, 5.982%, 7/25/25 80,000 87,292 Connecticut Avenue Securities FRB Ser. 15-C01, Class 2M2, 5.532%, 2/25/25 296,242 314,580 Connecticut Avenue Securities FRB Ser. 16-C06, Class 1M2, 5.232%, 4/25/29 100,000 105,710 Connecticut Avenue Securities FRB Ser. 16-C04, Class 1M2, 5.232%, 1/25/29 520,000 549,536 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.982%, 5/25/25 59,901 63,023 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.982%, 5/25/25 129,621 136,201 Connecticut Avenue Securities FRB Ser. 17-C02, Class 2M2, 4.627%, 9/25/29 260,000 261,676 GSAA Home Equity Trust FRB Ser. 06-8, Class 2A2, 1.162%, 5/25/36 720,812 368,047 MortgageIT Trust FRB Ser. 05-3, Class M2, 1.512%, 8/25/35 219,025 192,464 Structured Asset Mortgage Investments II Trust FRB Ser. 06-AR7, Class A1BG, 1.102%, 8/25/36 489,051 401,022 Master Intermediate Income Trust 25 Principal MORTGAGE-BACKED SECURITIES (50.9%)* cont . amount Value Residential mortgage-backed securities (non-agency) cont . WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR10, Class 1A3, 2.784%, 9/25/35 $164,561 $162,801 FRB Ser. 05-AR19, Class A1C3, 1.482%, 12/25/45 802,508 731,245 FRB Ser. 05-AR13, Class A1C3, 1.472%, 10/25/45 1,959,296 1,828,568 FRB Ser. 05-AR19, Class A1C4, 1.382%, 12/25/45 418,212 363,238 Total mortgage-backed securities (cost $136,979,715) Principal CORPORATE BONDS AND NOTES (33.5%)* amount Value Basic materials (4.0%) A Schulman, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 6/1/23 $89,000 $92,338 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9.375%, 6/1/19 196,000 214,620 Alpha 3 BV/Alpha US Bidco, Inc. 144A company guaranty sr. unsec. notes 6.25%, 2/1/25 (Netherlands) 200,000 201,500 ArcelorMittal SA sr. unsec. unsub. bonds 10.60%, 6/1/19 (France) 256,000 303,360 ArcelorMittal SA sr. unsec. unsub. bonds 6.125%, 6/1/25 (France) 86,000 95,353 Axalta Coating Systems, LLC 144A company guaranty sr. unsec. unsub. notes 4.875%, 8/15/24 300,000 307,500 Beacon Roofing Supply, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 10/1/23 228,000 242,820 Blue Cube Spinco, Inc. company guaranty sr. unsec. unsub. notes 9.75%, 10/15/23 93,000 111,368 BMC East, LLC 144A company guaranty sr. notes 5.50%, 10/1/24 278,000 282,865 Boise Cascade Co. 144A company guaranty sr. unsec. notes 5.625%, 9/1/24 291,000 295,365 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10.75%, 8/15/23 392,000 455,700 Builders FirstSource, Inc. 144A company guaranty sr. unsub. notes 5.625%, 9/1/24 80,000 81,200 BWAY Holding Co. 144A sr. notes 5.50%, 4/15/24 160,000 161,301 BWAY Holding Co. 144A sr. unsec. notes 7.25%, 4/15/25 205,000 205,000 Cemex Finance, LLC 144A company guaranty sr. notes 6.00%, 4/1/24 (Mexico) 490,000 515,235 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 7.00%, 5/15/25 82,000 88,273 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 6.625%, 5/15/23 200,000 212,000 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4.875%, 7/15/24 339,000 331,796 Constellium NV 144A company guaranty sr. unsec. notes 5.75%, 5/15/24 (Netherlands) 250,000 230,625 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7.875%, 11/1/19 (Luxembourg) 305,000 300,425 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8.00%, 10/1/21 99,000 103,703 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.25%, 5/15/22 (Canada) 238,000 245,438 26 Master Intermediate Income Trust Principal CORPORATE BONDS AND NOTES (33.5%)* cont . amount Value Basic materials cont . First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.00%, 2/15/21 (Canada) $125,000 $128,750 Flex Acquisition Co., Inc. 144A sr. unsec. notes 6.875%, 1/15/25 219,000 223,730 Freeport-McMoRan, Inc. company guaranty sr. unsec. notes 3.55%, 3/1/22 (Indonesia) 16,000 14,840 Freeport-McMoRan, Inc. 144A company guaranty sr. unsec. notes 6.75%, 2/1/22 (Indonesia) 93,000 95,325 Freeport-McMoRan, Inc. 144A company guaranty sr. unsec. unsub. notes 6.875%, 2/15/23 (Indonesia) 150,000 154,875 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9.50%, 2/1/23 345,000 391,575 Grinding Media, Inc./MC Grinding Media Canada, Inc. 144A sr. sub. notes 7.375%, 12/15/23 45,000 47,250 HudBay Minerals, Inc. 144A company guaranty sr. unsec. notes 7.625%, 1/15/25 (Canada) 80,000 86,800 Huntsman International, LLC company guaranty sr. unsec. notes 5.125%, 11/15/22 46,000 48,070 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4.875%, 11/15/20 178,000 185,565 Joseph T Ryerson & Son, Inc. 144A sr. notes 11.00%, 5/15/22 183,000 205,875 Kraton Polymers, LLC/Kraton Polymers Capital Corp. 144A company guaranty sr. unsec. notes 10.50%, 4/15/23 95,000 109,013 Kraton Polymers, LLC/Kraton Polymers Capital Corp. 144A company guaranty sr. unsec. notes 7.00%, 4/15/25 123,000 124,691 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 4.875%, 9/15/24 183,000 183,915 Mercer International, Inc. company guaranty sr. unsec. notes 7.75%, 12/1/22 (Canada) 281,000 300,754 Mercer International, Inc. 144A sr. unsec. notes 6.50%, 2/1/24 (Canada) 138,000 138,345 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 6.25%, 11/15/22 (Canada) 116,000 116,435 Norbord, Inc. 144A company guaranty sr. notes 6.25%, 4/15/23 (Canada) 140,000 147,700 Novelis Corp. 144A company guaranty sr. unsec. bonds 5.875%, 9/30/26 25,000 25,531 Novelis Corp. 144A company guaranty sr. unsec. notes 6.25%, 8/15/24 420,000 436,800 Olin Corp. sr. unsec. bonds 5.125%, 9/15/27 75,000 76,268 Pactiv, LLC sr. unsec. unsub. bonds 8.375%, 4/15/27 20,000 22,300 Platform Specialty Products Corp. 144A sr. unsec. notes 10.375%, 5/1/21 26,000 28,925 PQ Corp. 144A company guaranty sr. notes 6.75%, 11/15/22 45,000 47,813 Sealed Air Corp. 144A company guaranty sr. unsec. notes 5.25%, 4/1/23 110,000 115,088 Sealed Air Corp. 144A company guaranty sr. unsec. notes 5.125%, 12/1/24 60,000 62,325 Sealed Air Corp. 144A company guaranty sr. unsec. notes 4.875%, 12/1/22 54,000 56,261 Sealed Air Corp. 144A sr. unsec. bonds 5.50%, 9/15/25 45,000 47,700 Master Intermediate Income Trust 27 Principal CORPORATE BONDS AND NOTES (33.5%)* cont . amount Value Basic materials cont . Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7.50%, 11/20/25 (Ireland) $159,000 $186,428 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 8/15/22 125,000 130,156 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 10/1/24 50,000 52,250 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.25%, 4/15/23 20,000 20,750 Steel Dynamics, Inc. 144A sr. unsec. bonds 5.00%, 12/15/26 55,000 55,688 Teck Resources, Ltd. company guaranty sr. unsec. unsub. notes 4.75%, 1/15/22 (Canada) 66,000 68,158 Teck Resources, Ltd. company guaranty sr. unsec. unsub. notes 3.75%, 2/1/23 (Canada) 59,000 57,304 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7.625%, 10/15/21 221,000 222,934 Tronox Finance, LLC company guaranty sr. unsec. notes 6.375%, 8/15/20 120,000 120,450 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 7.50%, 3/15/22 139,000 143,865 U.S. Concrete, Inc. 144A company guaranty sr. unsec. unsub. notes 6.375%, 6/1/24 75,000 77,625 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6.75%, 7/15/23 135,000 140,063 USG Corp. 144A company guaranty sr. unsec. notes 5.50%, 3/1/25 115,000 119,600 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6.00%, 2/1/23 55,000 53,350 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5.625%, 10/1/24 354,000 373,028 Zekelman Industries, Inc. 144A company guaranty sr. notes 9.875%, 6/15/23 220,000 245,850 Capital goods (2.2%) Advanced Disposal Services, Inc. 144A sr. unsec. notes 5.625%, 11/15/24 285,000 287,850 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7.75%, 11/15/19 218,000 239,800 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5.00%, 3/15/22 190,000 190,950 ARD Finance SA sr. notes Ser. REGS, 6.625%, 9/15/23 (Luxembourg) ‡‡ EUR 100,000 109,902 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. unsec. notes 7.25%, 5/15/24 (Ireland) $280,000 299,250 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6.50%, 6/15/23 (Canada) 185,000 192,400 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5.25%, 7/15/24 255,000 254,363 Berry Plastics Corp. company guaranty notes 6.00%, 10/15/22 70,000 74,025 Berry Plastics Corp. company guaranty notes 5.50%, 5/15/22 105,000 109,069 Berry Plastics Corp. company guaranty unsub. notes 5.125%, 7/15/23 67,000 68,675 Bombardier, Inc. 144A sr. unsec. notes 8.75%, 12/1/21 (Canada) 213,000 233,768 28 Master Intermediate Income Trust Principal CORPORATE BONDS AND NOTES (33.5%)* cont . amount Value Capital goods cont . Briggs & Stratton Corp. company guaranty sr. unsec. notes 6.875%, 12/15/20 $235,000 $257,325 Crown Cork & Seal Co., Inc. company guaranty sr. unsec. bonds 7.375%, 12/15/26 143,000 164,093 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6.00%, 7/15/22 424,000 431,950 KLX, Inc. 144A company guaranty sr. unsec. notes 5.875%, 12/1/22 234,000 241,313 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4.875%, 3/15/23 270,000 266,625 Moog, Inc. 144A company guaranty sr. unsec. notes 5.25%, 12/1/22 165,000 169,125 Novafives SAS sr. sub. notes Ser. REGS, 4.50%, 6/30/21 (France) EUR 100,000 103,450 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/25 $95,000 98,088 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/22 402,000 417,578 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A company guaranty sr. unsec. unsub. notes 7.00%, 7/15/24 144,000 154,170 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 12/15/24 215,000 220,777 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5.00%, 7/15/26 17,000 16,649 TI Group Automotive Systems, LLC 144A sr. unsec. notes 8.75%, 7/15/23 345,000 365,986 TransDigm, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 7/15/24 175,000 177,406 TransDigm, Inc. 144A company guaranty sr. unsec. sub. notes 6.50%, 5/15/25 55,000 55,481 Welbilt, Inc. sr. unsec. notes 9.50%, 2/15/24 337,000 388,393 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.75%, 4/29/25 235,000 243,225 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.50%, 4/29/22 150,000 156,188 Communication services (4.3%) Altice Financing SA 144A company guaranty sr. notes 6.625%, 2/15/23 (Luxembourg) 200,000 208,000 Altice Financing SA 144A company guaranty sr. unsub. notes 7.50%, 5/15/26 (Luxembourg) 200,000 212,500 Altice SA 144A company guaranty sr. unsec. notes 7.75%, 5/15/22 (Luxembourg) 280,000 296,800 Cablevision Systems Corp. sr. unsec. unsub. notes 8.00%, 4/15/20 150,000 166,125 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5.25%, 9/30/22 198,000 204,435 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. bonds 5.50%, 5/1/26 276,000 285,660 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. notes 5.875%, 4/1/24 249,000 262,695 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. notes 5.75%, 2/15/26 49,000 51,450 Master Intermediate Income Trust 29 Principal CORPORATE BONDS AND NOTES (33.5%)* cont . amount Value Communication services cont . CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 5/1/23 $360,000 $370,800 CenturyLink, Inc. sr. unsec. unsub. notes 6.75%, 12/1/23 152,000 158,460 CenturyLink, Inc. sr. unsec. unsub. notes 5.625%, 4/1/20 40,000 41,936 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 245,000 248,675 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 210,000 212,888 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6.00%, 6/15/25 261,000 273,398 CSC Holdings, LLC sr. unsec. unsub. bonds 5.25%, 6/1/24 365,000 363,631 CSC Holdings, LLC sr. unsec. unsub. notes 6.75%, 11/15/21 120,000 129,900 CSC Holdings, LLC 144A sr. unsec. unsub. notes 10.125%, 1/15/23 340,000 394,400 Digicel Group, Ltd. 144A sr. unsec. notes 8.25%, 9/30/20 (Jamaica) 200,000 171,880 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6.75%, 3/1/23 (Jamaica) 415,000 370,906 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5.875%, 11/15/24 132,000 138,633 Frontier Communications Corp. sr. unsec. notes 11.00%, 9/15/25 76,000 73,910 Frontier Communications Corp. sr. unsec. notes 10.50%, 9/15/22 200,000 202,500 Frontier Communications Corp. sr. unsec. notes 8.875%, 9/15/20 63,000 66,465 Frontier Communications Corp. sr. unsec. unsub. notes 7.625%, 4/15/24 45,000 38,475 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7.50%, 4/1/21 (Bermuda) 117,000 105,154 Intelsat Jackson Holdings SA 144A company guaranty sr. notes 8.00%, 2/15/24 (Bermuda) 6,000 6,360 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7.75%, 6/1/21 (Luxembourg) 83,000 49,800 Intelsat Luxembourg SA company guaranty sr. unsec. sub. bonds 8.125%, 6/1/23 (Luxembourg) 243,000 146,863 Quebecor Media, Inc. sr. unsec. unsub. notes 5.75%, 1/15/23 (Canada) 40,000 41,700 SFR Group SA 144A company guaranty sr. notes 7.375%, 5/1/26 (France) 200,000 206,000 SFR Group SA 144A company guaranty sr. notes 6.00%, 5/15/22 (France) 600,000 621,750 SFR Group SA 144A sr. bonds 6.25%, 5/15/24 (France) 200,000 201,500 Sprint Communications, Inc. sr. unsec. notes 7.00%, 8/15/20 105,000 112,875 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9.00%, 11/15/18 266,000 289,608 Sprint Corp. company guaranty sr. unsec. sub. notes 7.875%, 9/15/23 883,000 977,923 Sprint Corp. company guaranty sr. unsec. sub. notes 7.25%, 9/15/21 290,000 313,055 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/23 492,000 523,980 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.375%, 3/1/25 345,000 371,738 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.00%, 3/1/23 156,000 166,577 30 Master Intermediate Income Trust Principal CORPORATE BONDS AND NOTES (33.5%)* cont . amount Value Communication services cont . T-Mobile USA, Inc. company guaranty sr. unsec. notes 5.375%, 4/15/27 $80,000 $82,600 T-Mobile USA, Inc. company guaranty sr. unsec. notes 4.00%, 4/15/22 45,000 45,731 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.125%, 1/15/22 190,000 199,975 Telenet Finance V Luxembourg SCA 144A sr. notes 6.75%, 8/15/24 (Luxembourg) EUR 295,000 346,343 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes 5.625%, 4/15/23 (Germany) EUR 84,000 94,936 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes Ser. REGS, 5.75%, 1/15/23 (Germany) EUR 90,720 101,928 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 5.125%, 1/21/23 (Germany) EUR 190,350 212,077 Videotron Ltd./Videotron Ltee. 144A sr. unsec. bonds 5.125%, 4/15/27 (Canada) $75,000 75,750 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5.00%, 7/15/22 (Canada) 363,000 378,428 Virgin Media Secured Finance PLC 144A company guaranty sr. bonds 5.00%, 4/15/27 (United Kingdom) GBP 115,000 145,209 West Corp. 144A company guaranty sr. unsec. sub. notes 5.375%, 7/15/22 $286,000 280,995 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10.25%, 7/15/19 156,000 162,435 Wind Acquisition Finance SA 144A company guaranty sr. notes 4.00%, 7/15/20 (Luxembourg) EUR 125,000 135,517 Windstream Services, LLC company guaranty sr. unsec. notes 6.375%, 8/1/23 $425,000 377,188 Consumer cyclicals (5.3%) ADT Corp. (The) company guaranty sr. unsub. notes 4.125%, 6/15/23 54,000 51,570 AMC Entertainment Holdings, Inc. company guaranty sr. unsec. sub. notes 5.875%, 2/15/22 68,000 70,975 AMC Entertainment Holdings, Inc. company guaranty sr. unsec. sub. notes 5.75%, 6/15/25 155,000 158,875 AMC Entertainment Holdings, Inc. 144A company guaranty sr. unsec. sub. bonds 6.125%, 5/15/27 54,000 54,473 AMC Entertainment Holdings, Inc. 144A sr. unsec. sub. bonds 5.875%, 11/15/26 55,000 55,550 American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5.75%, 12/15/23 164,000 170,150 American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10.25%, 3/1/22 225,000 228,938 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8.00%, 6/15/21 98,000 39,200 Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6.875%, 5/15/23 150,000 161,625 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6.50%, 12/15/20 (Canada) 235,000 242,931 Master Intermediate Income Trust 31 Principal CORPORATE BONDS AND NOTES (33.5%)* cont . amount Value Consumer cyclicals cont . Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6.125%, 7/1/22 (Canada) $120,000 $124,224 Caesars Growth Properties Holdings, LLC/Caesars Growth Properties Finance, Inc. company guaranty notes 9.375%, 5/1/22 165,000 177,375 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6.25%, 12/15/21 243,000 265,478 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5.875%, 11/15/24 85,000 89,250 CBS Radio, Inc. 144A company guaranty sr. unsec. notes 7.25%, 11/1/24 50,000 52,500 CCM Merger, Inc. 144A sr. unsec. notes 6.00%, 3/15/22 55,000 56,100 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5.25%, 3/15/21 100,000 102,500 Cinemark USA, Inc. company guaranty sr. unsec. notes 5.125%, 12/15/22 72,000 73,440 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4.875%, 6/1/23 25,000 25,263 Cirsa Funding Luxembourg SA company guaranty sr. unsec. notes Ser. REGS, 5.875%, 5/15/23 (Luxembourg) EUR 100,000 112,347 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7.625%, 3/15/20 $84,000 84,630 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 11/15/22 127,000 132,080 Diamond Resorts International, Inc. 144A sr. notes 7.75%, 9/1/23 235,000 245,575 Diamond Resorts International, Inc. 144A sr. unsec. notes 10.75%, 9/1/24 95,000 98,800 Eagle II Acquisition Co., LLC 144A sr. unsec. unsub. notes 6.00%, 4/1/25 45,000 46,350 Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7.00%, 8/1/23 230,000 246,675 EMI Music Publishing Group North America Holdings, Inc. 144A sr. unsec. notes 7.625%, 6/15/24 145,000 158,050 Gartner, Inc. 144A company guaranty sr. unsec. notes 5.125%, 4/1/25 85,000 86,594 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 4.00%, 10/6/26 125,000 123,190 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 3.45%, 4/10/22 136,000 137,040 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4.875%, 11/1/20 175,000 183,173 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 4/15/26 70,000 72,275 Gray Television, Inc. 144A company guaranty sr. unsec. notes 5.875%, 7/15/26 80,000 81,400 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6.625%, 7/25/22 (Canada) CAD 260,000 202,109 Hanesbrands, Inc. 144A company guaranty sr. unsec. unsub. notes 4.625%, 5/15/24 $145,000 143,006 Hilton Worldwide Finance, LLC/Hilton Worldwide Finance Corp. 144A sr. unsec. bonds 4.875%, 4/1/27 170,000 171,700 32 Master Intermediate Income Trust Principal CORPORATE BONDS AND NOTES (33.5%)* cont . amount Value Consumer cyclicals cont . Howard Hughes Corp. (The) 144A sr. unsec. notes 5.375%, 3/15/25 $145,000 $143,550 iHeartCommunications, Inc. company guaranty sr. notes 9.00%, 12/15/19 288,000 246,384 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5.875%, 3/15/21 110,000 113,454 Jack Ohio Finance, LLC/Jack Ohio Finance 1 Corp. 144A company guaranty notes 10.25%, 11/15/22 290,000 310,935 Jack Ohio Finance, LLC/Jack Ohio Finance 1 Corp. 144A company guaranty sr. notes 6.75%, 11/15/21 330,000 341,550 Jacobs Entertainment, Inc. 144A notes 7.875%, 2/1/24 55,000 56,581 JC Penney Corp., Inc. company guaranty sr. unsec. bonds 8.125%, 10/1/19 173,000 186,840 JC Penney Corp., Inc. company guaranty sr. unsec. unsub. notes 5.65%, 6/1/20 31,000 30,690 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9.75%, 10/15/19 ‡‡ 120,000 116,100 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5.875%, 2/1/22 55,000 56,832 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5.375%, 1/15/24 140,000 144,550 Lennar Corp. company guaranty sr. unsec. unsub. notes 4.75%, 11/15/22 89,000 91,670 Lions Gate Entertainment Corp. 144A sr. unsec. unsub. notes 5.875%, 11/1/24 159,000 164,764 Live Nation Entertainment, Inc. 144A company guaranty sr. unsec. notes 4.875%, 11/1/24 75,000 75,000 Masonite International Corp. 144A company guaranty sr. unsec. notes 5.625%, 3/15/23 210,000 214,303 Matalan Finance PLC sub. notes Ser. REGS 6.875%, 6/1/19 (United Kingdom) GBP 100,000 105,895 Mattamy Group Corp. 144A sr. unsec. notes 6.875%, 12/15/23 (Canada) $40,000 41,500 Mattamy Group Corp. 144A sr. unsec. notes 6.50%, 11/15/20 (Canada) 234,000 238,680 MGM Resorts International company guaranty sr. unsec. notes 6.75%, 10/1/20 175,000 192,500 MGM Resorts International company guaranty sr. unsec. notes 5.25%, 3/31/20 28,000 29,470 MGM Resorts International company guaranty sr. unsec. unsub. notes 6.625%, 12/15/21 147,000 162,803 Navistar International Corp. company guaranty sr. unsec. notes 8.25%, 11/1/21 476,000 476,000 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.75%, 10/15/21 ‡‡ 169,000 95,063 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.00%, 10/15/21 95,000 57,201 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. notes 5.625%, 8/1/24 155,000 157,325 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. notes 5.00%, 2/1/25 (Luxembourg) 85,000 84,681 Master Intermediate Income Trust 33 Principal CORPORATE BONDS AND NOTES (33.5%)* cont . amount Value Consumer cyclicals cont . Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5.50%, 10/1/21 (Luxembourg) $90,000 $93,150 Nielsen Finance, LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. sub. notes 5.00%, 4/15/22 110,000 112,475 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.875%, 3/15/25 135,000 141,413 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.625%, 2/15/24 94,000 97,055 Owens Corning company guaranty sr. unsec. notes 4.20%, 12/1/24 129,000 133,047 Penn National Gaming, Inc. 144A sr. unsec. notes 5.625%, 1/15/27 110,000 109,175 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.75%, 10/1/22 192,000 198,720 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.50%, 5/15/26 107,000 104,860 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.375%, 12/1/24 124,000 124,310 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 3/1/26 180,000 186,300 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 2/1/25 180,000 186,750 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 6/15/23 134,000 138,858 Ritchie Bros Auctioneers, Inc. 144A company guaranty sr. unsec. notes 5.375%, 1/15/25 (Canada) 30,000 30,675 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 6.125%, 8/15/21 195,000 197,925 Sabre GLBL, Inc. 144A company guaranty sr. notes 5.375%, 4/15/23 155,000 158,488 Scientific Games International, Inc. company guaranty sr. unsec. notes 10.00%, 12/1/22 584,000 622,690 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6.25%, 9/1/20 50,000 47,375 Scientific Games International, Inc. 144A company guaranty sr. notes 7.00%, 1/1/22 241,000 257,268 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 8/1/24 360,000 364,500 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6.00%, 7/15/24 117,000 125,483 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. bonds 5.50%, 4/15/27 195,000 194,513 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 4.875%, 7/31/24 245,000 242,550 Spectrum Brands, Inc. company guaranty sr. unsec. notes 5.75%, 7/15/25 105,000 111,038 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6.625%, 11/15/22 10,000 10,513 Standard Industries, Inc. 144A sr. unsec. notes 6.00%, 10/15/25 45,000 46,463 Standard Industries, Inc. 144A sr. unsec. notes 5.375%, 11/15/24 220,000 222,886 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6.375%, 6/1/21 183,000 184,373 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5.25%, 4/15/21 326,000 335,780 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 3/1/24 70,000 72,363 34 Master Intermediate Income Trust Principal CORPORATE BONDS AND NOTES (33.5%)* cont . amount Value Consumer cyclicals cont . Tempur Sealy International, Inc. company guaranty sr. unsec. unsub. bonds 5.50%, 6/15/26 $50,000 $49,300 Townsquare Media, Inc. 144A company guaranty sr. unsec. notes 6.50%, 4/1/23 54,000 53,933 Tribune Media Co. company guaranty sr. unsec. notes 5.875%, 7/15/22 185,000 192,863 Univision Communications, Inc. 144A company guaranty sr. notes 5.125%, 5/15/23 220,000 217,250 Univision Communications, Inc. 144A company guaranty sr. sub. notes 5.125%, 2/15/25 95,000 93,456 WMG Acquisition Corp. 144A company guaranty sr. notes 5.00%, 8/1/23 123,000 124,230 Wolverine World Wide, Inc. 144A company guaranty sr. unsec. bonds 5.00%, 9/1/26 101,000 94,940 Consumer staples (1.6%) 1011/New Red Finance, Inc. 144A company guaranty notes 6.00%, 4/1/22 (Canada) 340,000 352,750 1011/New Red Finance, Inc. 144A company guaranty sr. notes 4.625%, 1/15/22 (Canada) 125,000 127,656 Ashtead Capital, Inc. 144A company guaranty notes 6.50%, 7/15/22 455,000 473,200 Ashtead Capital, Inc. 144A company guaranty notes 5.625%, 10/1/24 200,000 210,000 BlueLine Rental Finance Corp./BlueLine Rental, LLC 144A company guaranty sub. notes 9.25%, 3/15/24 319,000 326,576 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8.00%, 2/15/22 105,000 109,331 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11.00%, 3/15/21 482,000 507,883 Dean Foods Co. 144A company guaranty sr. unsec. notes 6.50%, 3/15/23 145,000 151,525 Europcar Groupe SA sub. notes Ser. REGS, 5.75%, 6/15/22 (France) EUR 100,000 111,712 Fresh Market, Inc. (The) 144A company guaranty sr. notes 9.75%, 5/1/23 $120,000 96,900 High Ridge Brands Co. 144A company guaranty sr. unsec. notes 8.875%, 3/15/25 138,000 140,760 JBS USA Lux SA/JBS USA Finance, Inc. 144A sr. unsec. notes 8.25%, 2/1/20 (Brazil) 67,000 68,675 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.25%, 6/1/26 130,000 132,275 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.00%, 6/1/24 130,000 132,763 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.875%, 11/1/26 157,000 160,140 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.625%, 11/1/24 37,000 37,740 Landry’s, Inc. 144A sr. unsec. notes 6.75%, 10/15/24 95,000 98,563 Pilgrim’s Pride Corp. 144A company guaranty sr. unsec. notes 5.75%, 3/15/25 86,000 86,645 Pizzaexpress Financing 2 PLC company guaranty sr. notes Ser. REGS, 6.625%, 8/1/21 (United Kingdom) GBP 100,000 128,494 Master Intermediate Income Trust 35 Principal CORPORATE BONDS AND NOTES (33.5%)* cont . amount Value Consumer staples cont . Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5.375%, 12/15/21 $100,000 $101,750 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 6.25%, 8/1/24 73,000 72,818 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5.75%, 2/15/21 240,000 239,700 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6.125%, 4/1/23 265,000 262,681 WhiteWave Foods Co. (The) company guaranty sr. unsec. notes 5.375%, 10/1/22 195,000 211,819 Energy (7.2%) Alta Mesa Holdings LP/Alta Mesa Finance Services Corp. 144A company guaranty sr. unsec. notes 7.875%, 12/15/24 481,000 501,443 Antero Resources Corp. company guaranty sr. unsec. notes 5.625%, 6/1/23 78,000 79,755 Antero Resources Corp. company guaranty sr. unsec. sub. notes 5.125%, 12/1/22 90,000 91,181 Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5.375%, 11/1/21 192,000 197,201 Ascent Resources Utica Holdings, LLC/ARU Finance Corp. 144A sr. unsec. notes 10.00%, 4/1/22 87,000 90,045 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5.625%, 6/1/24 (Canada) 93,000 81,840 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5.125%, 6/1/21 (Canada) 18,000 16,223 California Resources Corp. company guaranty sr. unsec. sub. notes 5.00%, 1/15/20 88,000 72,490 California Resources Corp. 144A company guaranty notes 8.00%, 12/15/22 316,000 256,750 Cheniere Corpus Christi Holdings, LLC 144A company guaranty sr. notes 5.875%, 3/31/25 334,000 348,195 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5.75%, 3/15/23 26,000 23,660 Chesapeake Energy Corp. 144A company guaranty notes 8.00%, 12/15/22 223,000 233,593 Chesapeake Energy Corp. 144A company guaranty sr. unsec. notes 8.00%, 1/15/25 122,000 122,000 Concho Resources, Inc. company guaranty sr. unsec. notes 5.50%, 4/1/23 255,000 263,925 Concho Resources, Inc. company guaranty sr. unsec. notes 4.375%, 1/15/25 80,000 80,500 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 10/1/22 88,000 90,970 Continental Resources, Inc. company guaranty sr. unsec. notes 3.80%, 6/1/24 498,000 463,140 Continental Resources, Inc. company guaranty sr. unsec. unsub. notes 4.50%, 4/15/23 84,000 81,742 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6.375%, 8/15/21 35,000 28,700 36 Master Intermediate Income Trust Principal CORPORATE BONDS AND NOTES (33.5%)* cont . amount Value Energy cont . Denbury Resources, Inc. 144A company guaranty notes 9.00%, 5/15/21 $185,000 $195,175 Diamondback Energy, Inc. 144A company guaranty sr. unsec. notes 5.375%, 5/31/25 232,000 237,800 Diamondback Energy, Inc. 144A company guaranty sr. unsec. notes 4.75%, 11/1/24 65,000 65,384 Endeavor Energy Resources LP/EER Finance, Inc. 144A sr. unsec. notes 8.125%, 9/15/23 183,000 194,438 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9.375%, 5/1/20 447,000 421,298 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty notes 8.00%, 2/15/25 165,000 153,450 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty sr. notes 8.00%, 11/29/24 99,000 103,950 FTS International, Inc. company guaranty sr. notes 6.25%, 5/1/22 54,000 47,250 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9.25%, 4/23/19 (Russia) 647,000 727,066 Holly Energy Partners LP/Holly Energy Finance Corp. 144A company guaranty sr. unsec. notes 6.00%, 8/1/24 227,000 238,350 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7.375%, 5/1/22 189,000 196,088 Laredo Petroleum, Inc. company guaranty sr. unsec. sub. notes 5.625%, 1/15/22 140,000 139,650 MEG Energy Corp. 144A company guaranty sr. unsec. notes 7.00%, 3/31/24 (Canada) 68,000 60,860 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6.375%, 1/30/23 (Canada) 88,000 78,650 MEG Energy Corp. 144A notes 6.50%, 1/15/25 (Canada) 50,000 50,000 Murray Energy Corp. 144A notes 11.25%, 4/15/21 54,000 41,715 Newfield Exploration Co. sr. unsec. unsub. notes 5.75%, 1/30/22 254,000 269,558 Newfield Exploration Co. sr. unsec. unsub. notes 5.375%, 1/1/26 170,000 177,548 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6.875%, 1/15/23 86,000 87,290 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 3/15/22 201,000 206,025 Parsley Energy LLC/Parsley Finance Corp. 144A company guaranty sr. unsec. sub. notes 5.375%, 1/15/25 55,000 55,688 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.875%, 5/3/22 (Indonesia) 925,000 979,406 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.30%, 5/20/23 (Indonesia) 200,000 206,073 Petrobras Global Finance BV company guaranty sr. unsec. unsub. bonds 7.375%, 1/17/27 (Brazil) 350,000 370,020 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.75%, 5/23/26 (Brazil) 428,000 495,410 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.375%, 5/23/21 (Brazil) 151,000 170,555 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.25%, 3/17/24 (Brazil) 1,478,000 1,516,798 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.125%, 1/17/22 (Brazil) 180,000 189,000 Master Intermediate Income Trust 37 Principal CORPORATE BONDS AND NOTES (33.5%)* cont . amount Value Energy cont . Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 5.375%, 1/27/21 (Brazil) $625,000 $641,563 Petroleos de Venezuela SA company guaranty sr. unsec. bonds Ser. REGS, 6.00%, 11/15/26 (Venezuela) 727,000 254,523 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes Ser. REGS, 9.00%, perpetual maturity (Venezuela) 2,032,000 988,060 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 8.00%, 5/3/19 (Mexico) 1,535,000 1,693,412 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4.50%, 1/23/26 (Mexico) 2,285,000 2,190,173 Precision Drilling Corp. company guaranty sr. unsec. notes 5.25%, 11/15/24 (Canada) 6,000 5,685 Precision Drilling Corp. 144A company guaranty sr. unsec. notes 7.75%, 12/15/23 (Canada) 60,000 63,150 Range Resources Corp. 144A company guaranty sr. unsec. sub. notes 5.75%, 6/1/21 270,000 276,750 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 11/15/23 84,000 82,320 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 7/15/22 26,000 25,691 Sabine Pass Liquefaction, LLC sr. notes 5.75%, 5/15/24 175,000 190,715 Sabine Pass Liquefaction, LLC 144A sr. bonds 5.00%, 3/15/27 53,000 55,403 SemGroup Corp. 144A company guaranty sr. unsec. notes 6.375%, 3/15/25 165,000 162,113 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8.25%, 5/15/20 (Canada) 122,000 127,490 Seventy Seven Energy, Inc. escrow sr. unsec. notes 6.50%, 7/15/22 (In default) † F 20,000 2 SM Energy Co. sr. unsec. notes 6.50%, 11/15/21 211,000 216,275 SM Energy Co. sr. unsec. sub. notes 5.00%, 1/15/24 91,000 85,995 SM Energy Co. sr. unsec. unsub. notes 6.50%, 1/1/23 39,000 39,683 SM Energy Co. sr. unsec. unsub. notes 6.125%, 11/15/22 235,000 236,763 Targa Resources Partners LP/Targa Resources Partners Finance Corp. 144A company guaranty sr. unsec. bonds 5.375%, 2/1/27 95,000 98,325 Targa Resources Partners LP/Targa Resources Partners Finance Corp. 144A company guaranty sr. unsec. notes 5.125%, 2/1/25 45,000 46,350 Tesoro Logistics LP/Tesoro Logistics Finance Corp. company guaranty sr. unsec. notes 5.25%, 1/15/25 55,000 57,475 Triangle USA Petroleum Corp. 144A company guaranty sr. unsec. notes 6.75%, 7/15/22 (In default) † 30,000 8,700 Weatherford International Ltd. company guaranty sr. unsec. unsub. notes 8.25%, 6/15/23 33,000 35,888 Weatherford International Ltd. 144A company guaranty sr. unsec. sub. notes 9.875%, 2/15/24 60,000 69,450 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5.75%, 3/15/21 120,000 119,250 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5.00%, 3/15/19 55,000 54,863 WPX Energy, Inc. sr. unsec. notes 8.25%, 8/1/23 48,000 53,400 WPX Energy, Inc. sr. unsec. notes 7.50%, 8/1/20 199,000 210,940 WPX Energy, Inc. sr. unsec. unsub. notes 6.00%, 1/15/22 449,000 456,858 38 Master Intermediate Income Trust Principal CORPORATE BONDS AND NOTES (33.5%)* cont . amount Value Financials (3.7%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5.375%, 8/1/22 $336,000 $338,520 Alliant Holdings Intermediate, LLC 144A sr. unsec. notes 8.25%, 8/1/23 91,000 95,493 Ally Financial, Inc. sub. unsec. notes 5.75%, 11/20/25 489,000 500,614 CBRE Services, Inc. company guaranty sr. unsec. notes 5.25%, 3/15/25 75,000 79,596 CIT Group, Inc. sr. unsec. sub. notes 5.00%, 8/1/23 160,000 167,000 CIT Group, Inc. sr. unsec. unsub. notes 5.00%, 8/15/22 130,000 136,093 CIT Group, Inc. 144A sr. unsec. notes 5.50%, 2/15/19 165,000 173,456 CNG Holdings, Inc./OH 144A sr. notes 9.375%, 5/15/20 54,000 49,275 CNO Financial Group, Inc. sr. unsec. unsub. notes 5.25%, 5/30/25 294,000 301,535 Commerzbank AG 144A unsec. sub. notes 8.125%, 9/19/23 (Germany) 200,000 234,224 Credit Acceptance Corp. company guaranty sr. unsec. notes 6.125%, 2/15/21 344,000 343,140 DFC Finance Corp. 144A company guaranty sr. notes 10.50%, 6/15/20 125,000 76,875 ESH Hospitality, Inc. 144A company guaranty sr. unsec. notes 5.25%, 5/1/25 R 160,000 161,299 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8.125%, 7/15/19 ‡‡ 68,000 68,000 HUB International, Ltd. 144A sr. unsec. notes 7.875%, 10/1/21 205,000 213,713 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6.00%, 8/1/20 23,000 23,805 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5.875%, 2/1/22 215,000 218,225 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A sr. unsec. notes 6.75%, 2/1/24 95,000 97,969 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A sr. unsec. notes 6.25%, 2/1/22 95,000 96,425 Intelsat Connect Finance SA 144A company guaranty sr. unsec. sub. notes 12.50%, 4/1/22 (Luxembourg) 4,000 3,570 International Lease Finance Corp. sr. unsec. unsub. notes 5.875%, 8/15/22 15,000 16,706 Intesa Sanpaolo SpA 144A unsec. sub. notes 5.017%, 6/26/24 (Italy) 200,000 188,146 iStar, Inc. sr. unsec. notes 6.00%, 4/1/22 R 60,000 60,900 iStar, Inc. sr. unsec. notes 5.00%, 7/1/19 R 55,000 55,344 LPL Holdings, Inc. 144A company guaranty sr. unsec. notes 5.75%, 9/15/25 155,000 156,550 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 7.875%, 10/1/20 80,000 82,950 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6.50%, 7/1/21 213,000 215,663 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. sub. notes 6.75%, 12/15/19 77,000 80,465 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7.25%, 12/15/21 92,000 95,910 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6.75%, 6/15/21 245,000 249,900 Master Intermediate Income Trust 39 Principal CORPORATE BONDS AND NOTES (33.5%)* cont . amount Value Financials cont . Royal Bank of Scotland Group PLC unsec. sub. bonds 5.125%, 5/28/24 (United Kingdom) $100,000 $101,121 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. unsub. notes 7.75%, 5/29/18 (Russia) 2,750,000 2,908,472 Sberbank of Russia Via SB Capital SA 144A sr. unsec. notes 6.125%, 2/7/22 (Russia) 325,000 355,875 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 8.25%, 12/15/20 60,000 65,550 Springleaf Finance Corp. sr. unsec. unsub. notes 5.25%, 12/15/19 55,000 55,481 Stearns Holdings, Inc. 144A company guaranty sr. notes 9.375%, 8/15/20 239,000 241,390 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8.50%, 9/15/18 70,000 64,400 TRI Pointe Group, Inc./TRI Pointe Homes, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 6/15/24 156,000 160,680 USI, Inc./NY 144A sr. unsec. notes 7.75%, 1/15/21 199,000 202,483 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6.875%, 5/29/18 (Russia) 979,000 1,026,705 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95%, 10/17/22 (Russia) 200,000 217,250 Health care (2.1%) AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7.875%, 9/1/23 142,000 134,545 Centene Corp. sr. unsec. unsub. notes 6.125%, 2/15/24 175,000 187,906 Centene Corp. sr. unsec. unsub. notes 4.75%, 1/15/25 42,000 42,236 Centene Corp. sr. unsec. unsub. notes 4.75%, 5/15/22 130,000 133,575 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6.875%, 2/1/22 303,000 260,580 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8.00%, 11/15/19 21,000 20,606 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 7.125%, 7/15/20 53,000 48,561 Concordia International Corp. 144A company guaranty sr. unsec. notes 7.00%, 4/15/23 (Canada) 274,000 53,430 Concordia International Corp. 144A sr. notes 9.00%, 4/1/22 (Canada) 30,000 21,450 DPx Holdings BV 144A sr. unsec. sub. notes 7.50%, 2/1/22 (Netherlands) 208,000 219,570 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5.375%, 1/15/23 165,000 141,900 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6.00%, 7/15/23 (Ireland) 400,000 350,000 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6.25%, 10/15/22 158,000 162,740 HCA, Inc. company guaranty sr. bonds 5.25%, 6/15/26 113,000 118,933 HCA, Inc. company guaranty sr. notes 6.50%, 2/15/20 398,000 434,815 HCA, Inc. company guaranty sr. unsec. unsub. notes 7.50%, 2/15/22 55,000 63,044 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6.375%, 8/1/23 160,000 166,800 40 Master Intermediate Income Trust Principal CORPORATE BONDS AND NOTES (33.5%)* cont . amount Value Health care cont . Kinetic Concepts, Inc./KCI USA, Inc. 144A company guaranty sub. notes 12.50%, 11/1/21 $134,000 $148,405 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5.50%, 4/15/25 (Luxembourg) 143,000 131,560 Molina Healthcare, Inc. company guaranty sr. unsec. notes 5.375%, 11/15/22 120,000 124,424 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95%, 4/1/24 R 84,000 86,462 Ortho-Clinical Diagnostics, Inc./Ortho-Clinical Diagnostics SA 144A sr. unsec. notes 6.625%, 5/15/22 240,000 223,200 Service Corp. International/US sr. unsec. notes 5.375%, 1/15/22 249,000 257,093 Service Corp. International/US sr. unsec. unsub. notes 5.375%, 5/15/24 498,000 518,094 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6.50%, 5/15/23 96,000 98,160 Tenet Healthcare Corp. company guaranty sr. FRN 4.631%, 6/15/20 170,000 170,850 Tenet Healthcare Corp. company guaranty sr. notes 6.25%, 11/1/18 355,000 372,306 Tenet Healthcare Corp. company guaranty sr. sub. notes 6.00%, 10/1/20 231,000 244,283 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6.125%, 4/15/25 160,000 123,200 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.875%, 5/15/23 202,000 156,803 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.625%, 12/1/21 35,000 28,175 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.50%, 3/1/23 85,000 65,450 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.375%, 3/15/20 149,000 133,355 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsub. notes 7.00%, 3/15/24 160,000 164,200 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsub. notes 6.50%, 3/15/22 55,000 56,581 Technology (1.7%) Avaya, Inc. 144A company guaranty sr. notes 7.00%, 4/1/19 (In default) † 520,000 410,800 Black Knight InfoServ, LLC/Black Knight Lending Solutions, Inc. company guaranty sr. unsec. notes 5.75%, 4/15/23 161,000 168,849 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A company guaranty sr. unsec. notes 7.125%, 6/15/24 901,000 996,037 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45%, 6/15/23 195,000 210,408 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7.00%, 12/1/23 200,000 214,500 First Data Corp. 144A notes 5.75%, 1/15/24 190,000 195,985 First Data Corp. 144A sr. notes 5.375%, 8/15/23 165,000 171,806 Inception Merger Sub, Inc./Rackspace Hosting, Inc. 144A sr. unsec. notes 8.625%, 11/15/24 193,000 203,364 Master Intermediate Income Trust 41 Principal CORPORATE BONDS AND NOTES (33.5%)* cont . amount Value Technology cont . Infor Software Parent LLC/Infor Software Parent, Inc. 144A company guaranty sr. unsec. notes 7.125%, 5/1/21 ‡‡ $324,000 $331,290 Infor US, Inc. company guaranty sr. unsec. notes 6.50%, 5/15/22 228,000 234,293 Infor US, Inc. 144A company guaranty sr. notes 5.75%, 8/15/20 57,000 59,263 Iron Mountain, Inc. company guaranty sr. unsec. notes 6.00%, 8/15/23 R 185,000 194,713 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 2/15/22 185,000 193,325 Solera, LLC/Solera Finance, Inc. 144A sr. unsec. notes 10.50%, 3/1/24 233,000 266,203 Techem Energy Metering Service GmbH & Co. KG 144A company guaranty sr. unsec. sub. notes 7.875%, 10/1/20 (Germany) EUR 200,000 222,082 Trionista TopCo GmbH 144A company guaranty sr. unsec. sub. notes 6.875%, 4/30/21 (Germany) EUR 265,000 293,445 Zebra Technologies Corp. sr. unsec. unsub. bonds 7.25%, 10/15/22 $217,000 234,631 Transportation (0.2%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6.375%, 5/15/23 205,000 197,825 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6.375%, 4/1/23 291,000 295,365 Utilities and power (1.2%) AES Corp./Virginia (The) sr. unsec. notes 5.50%, 4/15/25 665,000 674,975 AES Corp./Virginia (The) sr. unsec. notes 4.875%, 5/15/23 70,000 69,475 AES Corp./Virginia (The) sr. unsec. unsub. notes 7.375%, 7/1/21 135,000 152,550 Boardwalk Pipelines LP company guaranty sr. unsec. unsub. bonds 5.95%, 6/1/26 60,000 66,444 Calpine Corp. sr. unsec. sub. notes 5.75%, 1/15/25 340,000 337,875 Calpine Corp. 144A company guaranty sr. notes 6.00%, 1/15/22 45,000 47,081 Calpine Corp. 144A company guaranty sr. sub. notes 5.875%, 1/15/24 35,000 36,969 Dynegy, Inc. company guaranty sr. unsec. notes 7.375%, 11/1/22 243,000 240,570 Dynegy, Inc. company guaranty sr. unsec. notes 6.75%, 11/1/19 131,000 134,603 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7.625%, 11/1/24 146,000 139,430 Energy Transfer Equity LP company guaranty sr. notes 7.50%, 10/15/20 185,000 206,275 Energy Transfer Equity LP sr. sub. notes 5.875%, 1/15/24 90,000 95,625 GenOn Energy, Inc. sr. unsec. sub. notes 9.875%, 10/15/20 142,000 92,655 Hiland Partners Holdings, LLC/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. sub. notes 5.50%, 5/15/22 45,000 46,800 NRG Energy, Inc. company guaranty sr. unsec. notes 7.25%, 5/15/26 122,000 125,355 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7.875%, 5/15/21 138,000 141,795 NRG Energy, Inc. 144A company guaranty sr. unsec. bonds 6.625%, 1/15/27 230,000 229,425 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. notes 5.00%, 10/1/22 85,000 90,387 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5.875%, 3/1/22 170,000 186,845 42 Master Intermediate Income Trust Principal CORPORATE BONDS AND NOTES (33.5%)* cont . amount Value Utilities and power cont . Southern Star Central Corp. 144A sr. unsec. notes 5.125%, 7/15/22 $199,000 $199,498 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. escrow company guaranty sr. notes 11.50%, 10/1/20 90,000 675 Total corporate bonds and notes (cost $89,343,815) FOREIGN GOVERNMENT AND AGENCY Principal BONDS AND NOTES (7.3%)* amount Value Argentina (Republic of) 144A sr. unsec. unsub. notes 6.875%, 1/26/27 (Argentina) $750,000 $760,592 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4.875%, 1/22/21 (Brazil) 420,000 442,050 Brazil (Federal Republic of) unsec. notes Ser. NTNF, 10.00%, 1/1/23 (Brazil) (Units) BRL 3,000 984,550 Buenos Aires (Province of) 144A sr. unsec. unsub. bonds 7.875%, 6/15/27 (Argentina) $550,000 554,125 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 9.125%, 3/16/24 (Argentina) 2,291,000 2,539,764 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 6.50%, 2/15/23 (Argentina) 180,000 180,396 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10.875%, 1/26/21 (Argentina) 1,399,000 1,601,855 Cordoba (Province of) 144A sr. unsec. unsub. notes 7.125%, 6/10/21 (Argentina) 1,067,000 1,105,828 Croatia (Republic of) 144A sr. unsec. unsub. notes 6.375%, 3/24/21 (Croatia) 265,000 292,825 Croatia (Republic of) 144A sr. unsec. unsub. notes 6.25%, 4/27/17 (Croatia) 225,000 225,401 Croatia (Republic of) 144A sr. unsec. unsub. notes 6.00%, 1/26/24 (Croatia) 200,000 221,250 Dominican (Republic of) 144A sr. unsec. unsub. bonds 5.50%, 1/27/25 (Dominican Republic) 725,000 736,781 Egypt (Government of) 144A sr. unsec. notes 6.125%, 1/31/22 (Egypt) 550,000 571,365 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/28 (Greece) †† EUR 351,000 280,060 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/24 (Greece) †† EUR 5,003,761 4,308,576 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/23 (Greece) †† EUR 2,802,822 2,459,645 Indonesia (Republic of) 144A sr. unsec. notes 4.75%, 1/8/26 (Indonesia) $200,000 213,250 Indonesia (Republic of) 144A sr. unsec. unsub. notes 3.375%, 4/15/23 (Indonesia) 560,000 559,300 Russia (Federation of) 144A sr. unsec. notes 4.50%, 4/4/22 (Russia) 200,000 212,119 Russia (Federation of) 144A sr. unsec. unsub. bonds 12.75%, 6/24/28 (Russia) 750,000 1,320,000 Ukraine (Government of) 144A unsec. notes 7.75%, 9/1/27 (Ukraine) 168,000 154,140 Total foreign government and agency bonds and notes (cost $20,202,522) Master Intermediate Income Trust 43 Principal SENIOR LOANS (2.0%)* c amount Value Academy, Ltd. bank term loan FRN Ser. B, 5.055%, 7/2/22 $232,551 $171,507 Air Medical Group Holdings, Inc. bank term loan FRN Ser. B, 4.25%, 4/28/22 49,873 49,780 Asurion, LLC bank term loan FRN 8.50%, 3/3/21 194,000 195,879 Avaya, Inc. bank term loan FRN Ser. B6, 6.532%, 3/31/18 (In default) † 136,799 107,969 Avaya, Inc. bank term loan FRN Ser. B7, 6.282%, 5/29/20 (In default) † 219,132 174,155 BWAY Corp. bank term loan FRN Ser. B, 3.25%, 3/22/24 65,000 64,865 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11.75%, 3/1/18 (In default) † 501,414 578,296 Caesars Growth Properties Holdings, LLC bank term loan FRN 6.25%, 5/8/21 391,779 393,493 Capital Automotive LP bank term loan FRN 7.00%, 3/24/25 54,000 54,540 Casella Waste Systems, Inc. bank term loan FRN Ser. B, 4.00%, 10/17/23 438,900 441,917 Chesapeake Energy Corp. bank term loan FRN 8.553%, 8/23/21 280,000 296,800 CPG International, Inc. bank term loan FRN Ser. B, 4.897%, 9/30/20 36,369 36,506 DPx Holdings BV bank term loan FRN Ser. B, 4.25%, 3/10/21 116,700 116,700 Forterra Finance, LLC bank term loan FRN 6.50%, 10/25/23 99,500 100,122 FTS International, Inc. bank term loan FRN Ser. B, 5.75%, 4/16/21 175,000 151,703 Gates Global, LLC/Gates Global Co. bank term loan FRN 4.397%, 7/6/21 112,849 112,958 Getty Images, Inc. bank term loan FRN Ser. B, 4.75%, 10/18/19 260,528 227,311 iHeartCommunications, Inc. bank term loan FRN Ser. D, 7.732%, 1/30/19 323,000 277,242 Kraton Polymers, LLC/Kraton Polymers Capital Corp. bank term loan FRN Ser. B, 5%, 1/6/22 103,991 104,901 Kronos, Inc./MA bank term loan FRN 9.284%, 11/1/24 95,000 97,791 Kronos, Inc./MA bank term loan FRN 5.034%, 11/1/23 157,605 158,368 MEG Energy Corp. bank term loan FRN 4.54%, 12/31/23 95,000 94,949 Navistar, Inc. bank term loan FRN Ser. B, 5.00%, 8/7/20 162,938 164,567 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4.25%, 10/25/20 187,949 150,712 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4.75%, 6/30/21 77,920 77,209 Rackspace Hosting, Inc. bank term loan FRN Ser. B, 4.535%, 11/3/23 57,855 58,241 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4.482%, 9/7/23 184,075 184,049 Reynolds Group Holdings, Inc. bank term loan FRN 3.982%, 2/5/23 144,276 144,839 Solenis International LP bank term loan FRN 7.804%, 7/31/22 38,000 37,449 Solenis International LP bank term loan FRN 4.304%, 7/31/21 172,566 172,863 Talbots, Inc. (The) bank term loan FRN 9.50%, 3/19/21 59,961 50,967 Talbots, Inc. (The) bank term loan FRN 5.5%, 3/19/20 117,546 104,812 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. BF1, 5.74%, 4/1/22 54,000 54,120 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. BF3, 5.75%, 4/1/22 108,366 108,607 Vertiv Intermediate Holding II Corp. bank term loan FRN Ser. B, 5.03%, 11/30/23 72,575 73,210 Total senior loans (cost $5,539,777) 44 Master Intermediate Income Trust PURCHASED SWAP OPTIONS OUTSTANDING (0.4%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.3125/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.3125 $24,653,000 $41,664 1.54/3 month USD-LIBOR-BBA/Jun-18 Jun-17/1.54 36,979,500 33,282 (1.495)/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.495 36,979,500 31,063 1.495/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.495 36,979,500 20,339 1.698/3 month USD-LIBOR-BBA/Jun-18 Jun-17/1.698 36,979,500 8,875 2.265/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.265 18,489,800 8,505 Barclays Bank PLC 2.62/3 month USD-LIBOR-BBA/May-37 May-17/2.62 12,326,500 139,659 (0.51)/3 month GBP-LIBOR-BBA/Sep-18 Sep-17/0.51 GBP 30,000,000 24,056 1.425/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.425 $36,979,500 13,682 (2.60)/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.60 18,489,800 5,547 Citibank, N.A. 2.25/3 month USD-LIBOR-BBA/Sep-27 Sep-17/2.25 24,653,000 228,287 1.6125/3 month USD-LIBOR-BBA/Aug-18 Aug-17/1.6125 49,306,000 54,237 2.297/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.297 18,489,800 25,331 (1.34)/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.34 36,979,500 18,120 2.163/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.163 18,489,800 8,136 1.34/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.34 36,979,500 37 Credit Suisse International (2.58)/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.58 24,653,000 3,698 Goldman Sachs International 1.86375/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.86375 36,979,500 10,354 JPMorgan Chase Bank N.A. 2.4427/3 month USD-LIBOR-BBA/May-27 May-17/2.4427 12,326,500 110,692 2.9498/3 month USD-LIBOR-BBA/May-27 May-17/2.9498 12,326,500 85,423 0.843/6 month EUR-EURIBOR-Reuters/Jun-27 Jun-17/0.843 EUR 4,225,300 53,144 2.3525/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.3525 $12,326,500 34,268 1.426/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.426 36,979,500 12,573 Total purchased swap options outstanding (cost $2,214,001) Expiration date/strike Contract PURCHASED OPTIONS OUTSTANDING (0.4%)* price amount Value Federal National Mortgage Association 30 yr 2.50% TBA commitments (Call) Apr-17/$94.23 $15,000,000 $169,635 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/98.51 14,000,000 133,756 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/98.63 14,000,000 123,970 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/98.76 14,000,000 114,632 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) May-17/98.95 61,000,000 362,462 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.95 14,000,000 20,398 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.83 14,000,000 17,514 Master Intermediate Income Trust 45 Expiration date/strike Contract PURCHASED OPTIONS OUTSTANDING (0.4%)* cont . price amount Value Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/$100.71 $14,000,000 $14,980 EUR/JPY (Call) Jun-17/JPY 127.50 5,130,600 6,907 USD/MXN (Put) Apr-17/MXN 19.00 $5,406,700 96,477 Total purchased options outstanding (cost $1,230,957) COMMON STOCKS (0.1%)* Shares Value CHC Group, LLC (Units) † 697 $8,364 Halcon Resources Corp. † 11,307 87,064 Milagro Oil & Gas, Inc. (Units) F 73 5,913 SandRidge Energy, Inc. † 3,589 66,361 Tervita Corp. Class A (Canada) 191 1,400 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. (Rights) F 9,820 12,766 Tribune Media Co. Class 1C F 40,066 10,017 Total common stocks (cost $252,215) Principal CONVERTIBLE BONDS AND NOTES (0.0%)* amount Value CHC Group, LLC/CHC Finance Ltd. cv. notes Ser. AI, zero%, 9/15/20 (Cayman Islands) $35,887 $64,597 Total convertible bonds and notes (cost $24,969) Expiration Strike WARRANTS (0.0%)* † date price Warrants Value Halcon Resources Corp. 9/9/20 $14.04 3,071 $5,405 Total warrants (cost $—) Principal amount/ SHORT-TERM INVESTMENTS (7.8%)* shares Value Putnam Short Term Investment Fund 0.87% L Shares 11,163,802 $11,163,802 State Street Institutional U.S. Government Money Market Fund, Premier Class 0.62% P 480,000 480,000 U.S. Treasury Bills 0.773%, 7/13/17 # ∆ § 6,676,000 6,661,486 U.S. Treasury Bills 0.523%, 5/18/17 ∆ § 682,000 681,384 U.S. Treasury Bills 0.509%, 5/11/17 § 322,000 321,756 U.S. Treasury Bills 0.509%, 5/4/17 39,000 38,977 U.S. Treasury Bills 0.566%, 4/6/17 ∆ § 1,625,000 1,624,917 Total short-term investments (cost $20,972,494) TOTAL INVESTMENTS Total investments (cost $515,857,027) Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro 46 Master Intermediate Income Trust GBP British Pound HUF Hungarian Forint JPY Japanese Yen MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona ZAR South African Rand Key to holding’s abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2016 through March 31, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $269,452,068. † This security is non-income-producing. † † The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs (Note 1). i This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). Master Intermediate Income Trust 47 L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $204,528,813 to cover certain derivative contracts, delayed delivery securities and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 90.5% Mexico 0.9% Greece 1.4 Canada 0.8 Russia 1.3 Other 2.9 Argentina 1.3 Total 100.0% Brazil 0.9 FORWARD CURRENCY CONTRACTS at 3/31/17 (aggregate face value $191,891,955) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/19/17 $1,652,080 $1,567,860 $84,220 Brazilian Real Buy 4/3/17 1,383,569 1,333,559 50,010 Brazilian Real Sell 4/3/17 1,383,569 1,397,226 13,657 Brazilian Real Buy 7/3/17 2,695,311 2,708,804 (13,493) British Pound Buy 6/21/17 8,536 8,407 129 Canadian Dollar Buy 4/19/17 1,645,464 1,629,408 16,056 Canadian Dollar Sell 4/19/17 1,645,464 1,646,174 710 Chilean Peso Buy 7/19/17 2,697,170 2,690,429 6,741 Euro Buy 6/21/17 1,485,218 1,462,781 22,437 Hong Kong Dollar Sell 5/17/17 289,587 289,971 384 Indian Rupee Buy 5/17/17 1,409,000 1,354,406 54,594 Japanese Yen Buy 5/17/17 39,473 46,826 (7,353) Mexican Peso Buy 7/19/17 1,335,059 1,325,730 9,329 New Zealand Dollar Sell 4/19/17 399,064 393,673 (5,391) Norwegian Krone Sell 6/21/17 1,435,179 1,457,631 22,452 Singapore Dollar Sell 5/17/17 1,380,612 1,348,045 (32,567) Swedish Krona Buy 6/21/17 1,406,318 1,394,632 11,686 48 Master Intermediate Income Trust FORWARD CURRENCY CONTRACTS at 3/31/17 (aggregate face value $191,891,955) (Unaudited) cont . Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Australian Dollar Buy 4/19/17 $2,890,723 $2,882,489 $8,234 British Pound Buy 6/21/17 36,653 24,014 12,639 Canadian Dollar Buy 4/19/17 658,727 652,185 6,542 Canadian Dollar Sell 4/19/17 658,727 659,091 364 Euro Buy 6/21/17 810,119 816,608 (6,489) Japanese Yen Sell 5/17/17 1,138,365 1,100,154 (38,211) New Zealand Dollar Sell 4/19/17 791,261 773,206 (18,055) Swedish Krona Buy 6/21/17 1,369,699 1,357,915 11,784 Swiss Franc Buy 6/21/17 131,189 130,097 1,092 Citibank, N.A. Australian Dollar Buy 4/19/17 390,221 302,229 87,992 Brazilian Real Buy 4/3/17 1,764,426 1,755,531 8,895 Brazilian Real Sell 4/3/17 1,349,997 1,265,461 (84,536) British Pound Sell 6/21/17 1,314,738 1,291,252 (23,486) Canadian Dollar Buy 4/19/17 2,134,658 2,153,185 (18,527) Canadian Dollar Sell 4/19/17 2,134,658 2,111,727 (22,931) Euro Sell 6/21/17 1,183,270 1,173,270 (10,000) Indonesian Rupiah Buy 5/17/17 1,336,634 1,327,453 9,181 Japanese Yen Buy 5/17/17 59,155 58,129 1,026 Mexican Peso Buy 4/19/17 356,106 317,445 38,661 New Zealand Dollar Sell 4/19/17 2,887,556 2,912,145 24,589 Norwegian Krone Sell 6/21/17 1,964,369 2,003,797 39,428 South African Rand Buy 4/19/17 1,385,222 1,357,410 27,812 South African Rand Sell 7/19/17 2,632,846 2,659,571 26,725 Swedish Krona Buy 6/21/17 2,724,196 2,674,208 49,988 Credit Suisse International Australian Dollar Buy 4/19/17 2,696,262 2,687,774 8,488 Canadian Dollar Buy 4/19/17 1,285,939 1,273,003 12,936 Canadian Dollar Sell 4/19/17 1,285,939 1,286,609 670 Euro Sell 6/21/17 1,374,504 1,367,114 (7,390) Hong Kong Dollar Buy 5/17/17 357,221 357,770 (549) New Zealand Dollar Sell 4/19/17 1,999,315 2,034,469 35,154 Norwegian Krone Sell 6/21/17 1,321,138 1,335,310 14,172 Swedish Krona Buy 6/21/17 1,378,459 1,366,607 11,852 Goldman Sachs International Australian Dollar Buy 4/19/17 5,178,662 5,142,123 36,539 Australian Dollar Sell 4/19/17 5,178,662 5,103,015 (75,647) British Pound Sell 6/21/17 35,021 34,461 (560) Canadian Dollar Buy 4/19/17 490,623 466,886 23,737 Euro Sell 6/21/17 1,377,609 1,366,105 (11,504) Indian Rupee Buy 5/17/17 2,763,159 2,694,196 68,963 Japanese Yen Sell 5/17/17 1,536,608 1,525,994 (10,614) New Zealand Dollar Sell 4/19/17 3,301,265 3,318,585 17,320 Norwegian Krone Sell 6/21/17 366,555 372,597 6,042 Master Intermediate Income Trust 49 FORWARD CURRENCY CONTRACTS at 3/31/17 (aggregate face value $191,891,955) (Unaudited) cont . Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International cont . South African Rand Sell 7/19/17 $1,250,783 $1,291,366 $40,583 South Korean Won Sell 5/17/17 57,221 12,853 (44,368) Swedish Krona Buy 6/21/17 3,392,674 3,357,750 34,924 HSBC Bank USA, National Association Australian Dollar Buy 4/19/17 1,408,888 1,412,255 (3,367) Australian Dollar Sell 4/19/17 1,408,890 1,383,861 (25,029) Canadian Dollar Buy 4/19/17 2,004,011 1,991,157 12,854 Canadian Dollar Sell 4/19/17 2,004,011 2,004,398 387 Euro Sell 6/21/17 690,089 684,308 (5,781) Hong Kong Dollar Buy 5/17/17 50,388 50,553 (165) JPMorgan Chase Bank N.A. Australian Dollar Buy 4/19/17 5,549,177 5,438,529 110,648 Brazilian Real Buy 4/3/17 1,381,908 1,318,628 63,280 Brazilian Real Sell 4/3/17 1,383,066 1,360,328 (22,738) British Pound Sell 6/21/17 202,094 198,893 (3,201) Canadian Dollar Buy 4/19/17 1,817,028 1,799,043 17,985 Canadian Dollar Sell 4/19/17 1,817,028 1,819,079 2,051 Czech Koruna Buy 7/19/17 1,374,660 1,384,371 (9,711) Czech Koruna Sell 7/19/17 1,374,660 1,364,311 (10,349) Euro Buy 6/21/17 1,792,273 1,789,051 3,222 Euro Sell 7/19/17 4,707,886 4,688,155 (19,731) Hong Kong Dollar Buy 5/17/17 21,445 21,704 (259) Indonesian Rupiah Buy 5/17/17 1,337,600 1,325,296 12,304 Indonesian Rupiah Sell 5/17/17 1,339,371 1,322,373 (16,998) Japanese Yen Sell 5/17/17 178,352 156,824 (21,528) New Zealand Dollar Sell 4/19/17 3,167,987 3,180,859 12,872 Norwegian Krone Buy 6/21/17 507,743 515,930 (8,187) South Korean Won Buy 5/17/17 89,267 175,679 (86,412) Swedish Krona Buy 6/21/17 2,052,929 2,073,301 (20,372) Swiss Franc Buy 6/21/17 64,993 64,538 455 Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/19/17 1,321,054 1,253,701 67,353 British Pound Buy 6/21/17 215,902 195,249 20,653 Canadian Dollar Buy 4/19/17 683,999 691,637 (7,638) Czech Koruna Buy 7/19/17 1,374,660 1,383,806 (9,146) Czech Koruna Sell 7/19/17 1,374,660 1,365,677 (8,983) Euro Sell 6/21/17 1,534,579 1,521,552 (13,027) Euro Buy 7/19/17 1,363,978 1,360,067 3,911 Euro Sell 7/19/17 1,363,978 1,369,959 5,981 Japanese Yen Sell 5/17/17 1,352,962 1,344,221 (8,741) New Zealand Dollar Sell 4/19/17 604,377 540,766 (63,611) Norwegian Krone Buy 6/21/17 654,572 665,308 (10,736) Swedish Krona Buy 6/21/17 2,067,649 2,057,467 10,182 50 Master Intermediate Income Trust FORWARD CURRENCY CONTRACTS at 3/31/17 (aggregate face value $191,891,955) (Unaudited) cont . Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. Australian Dollar Buy 4/19/17 $1,766,345 $1,772,487 $(6,142) British Pound Sell 6/21/17 1,370,597 1,348,107 (22,490) Canadian Dollar Buy 4/19/17 1,370,856 1,357,504 13,352 Canadian Dollar Sell 4/19/17 1,370,856 1,364,041 (6,815) Euro Sell 6/21/17 2,648,144 2,647,374 (770) Japanese Yen Buy 5/17/17 532,014 549,118 (17,104) New Zealand Dollar Sell 4/19/17 1,895,887 1,882,952 (12,935) Singapore Dollar Sell 5/17/17 1,380,683 1,351,096 (29,587) Swedish Krona Buy 6/21/17 2,802,610 2,779,109 23,501 UBS AG Australian Dollar Buy 4/19/17 2,751,255 2,731,071 20,184 Australian Dollar Sell 4/19/17 2,751,255 2,756,718 5,463 British Pound Sell 6/21/17 1,679,135 1,652,167 (26,968) Canadian Dollar Buy 4/19/17 3,412,324 3,426,458 (14,134) Canadian Dollar Sell 4/19/17 3,412,324 3,383,012 (29,312) Euro Sell 6/21/17 6,331,475 6,275,198 (56,277) Japanese Yen Buy 5/17/17 664,389 671,163 (6,774) New Zealand Dollar Sell 4/19/17 3,936,194 3,921,010 (15,184) Norwegian Krone Buy 6/21/17 1,326,092 1,347,864 (21,772) Swedish Krona Buy 6/21/17 4,044,046 4,011,668 32,378 WestPac Banking Corp. Australian Dollar Buy 4/19/17 7,944 17,128 (9,184) Canadian Dollar Buy 4/19/17 1,245,324 1,246,108 (784) Canadian Dollar Sell 4/19/17 1,245,324 1,237,940 (7,384) Euro Sell 6/21/17 1,346,771 1,335,331 (11,440) New Zealand Dollar Sell 4/19/17 1,319,609 1,345,776 26,167 Total FUTURES CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-OAT 10 yr (Short) 17 $2,666,658 Jun-17 $(34,670) Total WRITTEN SWAP OPTIONS OUTSTANDING at 3/31/17 (premiums $3,314,802) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.8625/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.8625 $18,489,800 $18 (1.728)/3 month USD-LIBOR-BBA/Jul-20 Jul-17/1.728 12,326,500 17,011 (2.6475)/3 month USD-LIBOR-BBA/Apr-22 Apr-17/2.6475 24,653,000 17,997 2.082/3 month USD-LIBOR-BBA/Jul-20 Jul-17/2.082 12,326,500 18,983 Master Intermediate Income Trust 51 WRITTEN SWAP OPTIONS OUTSTANDING at 3/31/17 (premiums $3,314,802) (Unaudited) cont . Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. cont . (2.01)/3 month USD-LIBOR-BBA/Apr-22 Apr-17/2.01 $24,653,000 $30,323 (1.993)/3 month USD-LIBOR-BBA/Jun-18 Jun-17/1.993 36,979,500 50,662 Barclays Bank PLC 2.83/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.83 18,489,800 74 2.715/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.715 18,489,800 740 (2.13975)/3 month USD-LIBOR-BBA/Apr-18 Apr-17/2.13975 36,979,500 1,109 1.736/3 month USD-LIBOR-BBA/Sep-18 Sep-17/1.736 36,972,000 22,183 (2.905)/3 month USD-LIBOR-BBA/May-27 May-17/2.905 12,326,500 63,358 (2.40)/3 month USD-LIBOR-BBA/May-27 May-17/2.40 12,326,500 83,204 (2.435)/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.435 18,489,800 118,889 Citibank, N.A. 1.942/3 month USD-LIBOR-BBA/Apr-20 Apr-17/1.942 12,326,500 12 (1.652)/3 month USD-LIBOR-BBA/Apr-20 Apr-17/1.652 12,326,500 12 2.8945/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.8945 18,489,800 370 2.7655/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.7655 18,489,800 1,479 (2.0625)/3 month USD-LIBOR-BBA/Aug-18 Aug-17/2.0625 49,306,000 49,799 (2.206)/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.206 24,653,000 96,640 Credit Suisse International 2.81/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.81 24,653,000 25 2.695/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.695 24,653,000 247 (2.43)/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.43 24,653,000 136,331 Goldman Sachs International (1.63875)/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.63875 36,979,500 37 (1.75125)/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.75125 36,979,500 740 JPMorgan Chase Bank N.A. (2.06)/3 month USD-LIBOR-BBA/Apr-18 Apr-17/2.06 36,979,500 8,135 (2.69)/3 month USD-LIBOR-BBA/Apr-22 Apr-17/2.69 12,326,500 14,545 (2.05)/3 month USD-LIBOR-BBA/Apr-22 Apr-17/2.05 12,326,500 24,160 (1.389)/6 month EUR-EURIBOR-Reuters/Jun-47 Jun-17/1.389 EUR 1,626,800 49,305 (2.6657)/3 month USD-LIBOR-BBA/May-37 May-17/2.6657 12,326,500 191,061 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 6,568,000 309,524 Total WRITTEN OPTIONS OUTSTANDING at 3/31/17 (premiums $1,179,685) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Apr-17/$94.23 $15,000,000 $315 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/99.20 14,000,000 85,428 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/99.32 14,000,000 78,092 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/99.45 14,000,000 71,204 52 Master Intermediate Income Trust WRITTEN OPTIONS OUTSTANDING at 3/31/17 (premiums $1,179,685) (Unaudited) cont . Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/$99.88 $14,000,000 $50,442 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/100.01 14,000,000 45,416 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/100.13 14,000,000 40,782 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) May-17/98.95 61,000,000 338,672 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.38 14,000,000 9,926 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.26 14,000,000 8,414 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.13 14,000,000 7,112 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/99.81 14,000,000 4,592 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/99.69 14,000,000 3,850 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/99.56 14,000,000 3,234 EUR/JPY (Put) Jun-17/JPY 115.30 5,130,600 $54,717 USD/MXN (Put) Apr-17/MXN 18.25 5,406,700 12,581 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) Bank of America N.A. (2.785)/3 month USD-LIBOR-BBA/ Jan-47 (Purchased) Jan-27/2.785 $3,698,000 $(396,795) $(7,506) 2.5925/3 month USD-LIBOR-BBA/ Jan-27 (Purchased) Jan-19/2.5925 3,698,000 (130,355) (14,200) (2.5925)/3 month USD-LIBOR-BBA/ Jan-27 (Purchased) Jan-19/2.5925 3,698,000 (130,355) (16,641) 2.785/3 month USD-LIBOR-BBA/ Jan-47 (Purchased) Jan-27/2.785 3,698,000 (396,795) (32,868) (2.7175)/3 month USD-LIBOR-BBA/ Jan-47 (Written) Jan-19/2.7175 3,698,000 334,114 47,667 2.7175/3 month USD-LIBOR-BBA/ Jan-47 (Written) Jan-19/2.7175 3,698,000 334,114 24,111 Barclays Bank PLC 2.43/3 month USD-LIBOR-BBA/ Feb-22 (Purchased) Feb-19/2.43 3,698,000 (51,587) (851) (2.43)/3 month USD-LIBOR-BBA/ Feb-22 (Purchased) Feb-19/2.43 3,698,000 (51,587) (10,243) Master Intermediate Income Trust 53 FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) cont . Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) Goldman Sachs International (2.8175)/3 month USD-LIBOR-BBA/ Mar-47 (Purchased) Mar-27/2.8175 $739,600 $(93,375) $1,109 2.8175/3 month USD-LIBOR-BBA/ Mar-47 (Purchased) Mar-27/2.8175 739,600 (93,375) (1,058) JPMorgan Chase Bank N.A. 2.8325/3 month USD-LIBOR-BBA/ Feb-52 (Purchased) Feb-22/2.8325 3,698,000 (516,333) (12,721) (2.8325)/3 month USD-LIBOR-BBA/ Feb-52 (Purchased) Feb-22/2.8325 3,698,000 (516,333) (40,456) 2.79/3 month USD-LIBOR-BBA/ Feb-49 (Written) Feb-19/2.79 3,698,000 351,125 49,886 (2.79)/3 month USD-LIBOR-BBA/ Feb-49 (Written) Feb-19/2.79 3,698,000 351,125 15,901 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/17 (proceeds receivable $225,993,477) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3.50%, 4/1/47 $81,000,000 4/12/17 $82,860,472 Federal National Mortgage Association, 3.00%, 5/1/47 73,000,000 5/11/17 72,252,889 Federal National Mortgage Association, 3.00%, 4/1/47 73,000,000 4/12/17 72,384,063 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank N. A. MXN 37,435,000 $— 1/1/26 1 month MXN-TIIE- 6.16% $(163,854) BANXICO MXN 40,660,000 — 10/6/21 1 month MXN-TIIE- 5.93% (107,370) BANXICO MXN 16,432,000 — 10/8/21 1 month MXN-TIIE- 5.895% (44,631) BANXICO MXN 17,033,000 — 10/26/21 1 month MXN-TIIE- 6.09% (39,764) BANXICO Total $— CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $227,010,200 E $(13,330) 6/21/19 1.75% 3 month USD- $(107,765) LIBOR-BBA 34,224,500 E 23,737 6/21/22 2.20% 3 month USD- (107,480) LIBOR-BBA 54 Master Intermediate Income Trust CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) cont . Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $5,404,300 E $3,709 6/21/27 2.50% 3 month USD- $(30,343) LIBOR-BBA 9,039,100 E 64,328 6/21/47 3 month USD- 2.70% 123,155 LIBOR-BBA 558,000 E (1,323) 6/21/27 3 month USD- 2.65% 9,760 LIBOR-BBA 15,737,000 E 104,583 6/21/22 2.30% 3 month USD- (30,819) LIBOR-BBA 6,155,500 E (82) 4/4/27 3 month USD- 2.39859% 4,098 LIBOR-BBA AUD 3,652,000 E (10) 2/13/20 3 month AUD-BBR- 2.388% 1,357 BBSW AUD 3,657,000 E (10) 2/15/20 3 month AUD-BBR- 2.446% 2,870 BBSW AUD 3,652,000 E (10) 2/15/20 3 month AUD-BBR- 2.475% 3,645 BBSW AUD 3,657,000 E (9) 2/16/20 3 month AUD-BBR- 2.516% 4,685 BBSW AUD 16,515,000 E (13,747) 6/28/22 2.60% 6 month AUD- (21,999) BBR-BBSW AUD 2,529,000 E (4,232) 6/28/27 3.00% 6 month AUD- (3,479) BBR-BBSW CAD 11,902,000 E (14,571) 6/21/22 3 month CAD-BA- 1.70% 66,551 CDOR CAD 5,792,000 E (48,672) 6/21/27 3 month CAD-BA- 2.15% 30,369 CDOR CHF 2,955,000 E 52,381 6/21/27 6 month CHF- 0.10% 33,105 LIBOR-BBA CHF 3,643,000 E 35,708 6/21/22 0.40% 6 month CHF- 16,163 LIBOR-BBA EUR 1,922,000 E (40) 1/24/32 6 month EUR- 1.665% 5,002 EURIBOR-REUTERS EUR 3,849,000 E (15) 2/18/20 1 Day Euribor rate 0.124% 1,089 EUR 3,849,000 E (15) 2/18/20 1 Day Euribor rate 0.104% 252 EUR 42,227,000 E (423) 6/21/22 0.40% 6 month EUR- (370,851) EURIBOR- REUTERS EUR 47,000 E (284) 6/21/27 6 month EUR- 1.00% 617 EURIBOR-REUTERS EUR 15,396,000 E (62) 3/22/20 0.028% 1 Day Euribor rate (19,147) GBP 1,747,000 E (32) 1/19/32 1.912% 6 month GBP- (49,863) LIBOR-BBA GBP 3,234,000 E (15) 2/11/20 0.918% 6 month GBP- (3,107) LIBOR-BBA GBP 3,234,000 E (15) 2/14/20 0.955% 6 month GBP- (4,541) LIBOR-BBA GBP 10,330,000 E (98,537) 6/21/22 0.80% 6 month GBP- (41,616) LIBOR-BBA GBP 8,000 E 46 6/21/27 6 month GBP- 1.25% 71 LIBOR-BBA Master Intermediate Income Trust 55 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) cont . Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) HUF 262,700,000 $(12) 2/28/27 6 month HUF- 2.65% $11,498 BUBOR-NATIONAL BANK OF HUNGARY HUF 1,214,100,000 (16) 2/28/19 0.715% 6 month (21,562) HUF-BUBOR- NATIONAL BANK OF HUNGARY HUF 752,300,000 (10) 3/1/19 0.69% 6 month (11,986) HUF-BUBOR- NATIONAL BANK OF HUNGARY HUF 170,860,000 (8) 3/1/27 6 month HUF- 2.60% 4,633 BUBOR-NATIONAL BANK OF HUNGARY HUF 574,530,000 (7) 3/20/19 0.745% 6 month (10,950) HUF-BUBOR- NATIONAL BANK OF HUNGARY HUF 127,810,000 (6) 3/20/27 6 month HUF- 2.905% 14,755 BUBOR-NATIONAL BANK OF HUNGARY JPY 511,900,000 (30) 2/19/20 6 month JPY- 1.3975% 184,547 LIBOR-BBA MXN 13,775,000 (10) 12/3/26 7.715% 1 month MXN- (17,478) TIIE-BANXICO MXN 9,710,000 (6) 12/24/26 8.12% 1 month MXN- (27,422) TIIE-BANXICO MXN 11,645,000 (7) 1/7/27 8.20% 1 month MXN- (36,923) TIIE-BANXICO MXN 15,135,000 (16) 3/9/32 1 month MXN- 7.67% 3,052 TIIE-BANXICO MXN 7,370,000 (8) 3/12/32 1 month MXN- 7.67% 1,432 TIIE-BANXICO NOK 559,000 E (142) 6/21/22 6 month NOK- 1.75% 531 NIBOR-NIBR NOK 22,920,000 E 6,466 6/21/27 6 month NOK- 2.10% 43,672 NIBOR-NIBR NZD 10,370,000 E (28) 2/13/20 3 month NZD- 3.14% 11,065 BBR-FRA NZD 11,733,000 E (76) 6/21/22 3 month NZD- 3.20% 74,983 BBR-FRA NZD 10,592,000 E (80,742) 6/21/27 3 month NZD- 3.75% 75,436 BBR-FRA NZD 10,370,000 E (27) 3/29/20 3 month NZD- 3.0475% 1,514 BBR-FRA SEK 25,880,000 E (2,206) 6/21/22 0.55% 3 month SEK- (22,599) STIBOR-SIDE SEK 33,360,000 E (19,512) 6/21/27 3 month SEK- 1.35% 46,079 STIBOR-SIDE SEK 74,671,000 E (32) 3/22/20 3 month SEK- 0.513% 14,018 STIBOR-SIDE 56 Master Intermediate Income Trust CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) cont . Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) ZAR 7,487,000 $(7) 10/11/26 8.32625% 3 month ZAR- $(9,119) JIBAR-SAFEX ZAR 29,770,000 (9) 3/9/19 3 month ZAR- 7.305% (2,011) JIBAR-SAFEX ZAR 60,200,000 (18) 3/24/19 3 month ZAR- 7.11% (19,320) JIBAR-SAFEX ZAR 13,790,000 (15) 3/24/27 7.785% 3 month ZAR- 26,088 JIBAR-SAFEX Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $300,876 $— 1/12/42 4.00% (1 month Synthetic TRS Index $(2,316) USD-LIBOR) 4.00% 30 year Fannie Mae pools 111,244 — 1/12/40 4.00% (1 month Synthetic MBX Index 1,134 USD-LIBOR) 4.00% 30 year Fannie Mae pools 277,265 — 1/12/39 6.00% (1 month Synthetic TRS Index (541) USD-LIBOR) 6.00% 30 year Fannie Mae pools 264,577 — 1/12/40 4.00% (1 month Synthetic MBX Index 2,697 USD-LIBOR) 4.00% 30 year Fannie Mae pools 31,840 — 1/12/38 6.50% (1 month Synthetic TRS Index (104) USD-LIBOR) 6.50% 30 year Fannie Mae pools 139,313 — 1/12/41 5.00% (1 month Synthetic MBX Index 576 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 660,204 — 1/12/40 4.00% (1 month Synthetic MBX Index 6,730 USD-LIBOR) 4.00% 30 year Fannie Mae pools 518,232 — 1/12/40 4.50% (1 month Synthetic MBX Index 4,522 USD-LIBOR) 4.50% 30 year Fannie Mae pools 311,034 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (1,248) USD-LIBOR 6.00% 30 year Fannie Mae pools 400,146 — 1/12/41 5.00% (1 month Synthetic TRS Index (3,493) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 241,018 — 1/12/41 5.00% (1 month Synthetic TRS Index (2,104) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools Master Intermediate Income Trust 57 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont . $305,518 $— 1/12/41 5.00% (1 month Synthetic TRS Index $(2,667) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 477,083 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,556) USD-LIBOR) 6.50% 30 year Fannie Mae pools 68,435 — 1/12/38 6.50% (1 month Synthetic TRS Index (223) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,146,799 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 8,582 USD-LIBOR 5.00% 30 year Fannie Mae pools 972,718 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 7,182 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,949,755 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 14,396 USD-LIBOR 4.00% 30 year Fannie Mae pools 170,473 — 1/12/43 (3.50%) 1 month Synthetic TRS Index 1,515 USD-LIBOR 3.50% 30 year Fannie Mae pools 1,027,086 — 1/12/40 5.00% (1 month Synthetic MBX Index 4,404 USD-LIBOR) 5.00% 30 year Fannie Mae pools 8,471,599 — 1/12/41 5.00% (1 month Synthetic MBX Index 74,688 USD-LIBOR) 5.00% 30 year Fannie Mae pools 5,156,797 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (26,041) USD-LIBOR 6.50% 30 year Fannie Mae pools EUR 2,881,000 — 9/15/17 (0.4975%) Eurostat Eurozone 12,586 HICP excluding tobacco EUR 1,441,000 — 9/15/17 (0.46%) Eurostat Eurozone 7,454 HICP excluding tobacco EUR 2,049,000 — 9/15/17 (0.435%) Eurostat Eurozone 11,699 HICP excluding tobacco GBP 2,120,000 — 11/3/26 3.4531% GBP Non-revised UK (12,205) Retail Price Index Citibank, N.A. 526,359 — 1/12/41 5.00% (1 month Synthetic MBX Index 4,641 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,128,073 — 1/12/41 5.00% (1 month Synthetic MBX Index 9,945 USD-LIBOR) 5.00% 30 year Fannie Mae pools 105,362 — 1/12/41 5.00% (1 month Synthetic MBX Index 929 USD-LIBOR) 5.00% 30 year Fannie Mae pools 58 Master Intermediate Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International $451,229 $— 1/12/41 5.00% (1 month Synthetic MBX Index $3,978 USD-LIBOR) 5.00% 30 year Fannie Mae pools 348,936 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,762) USD-LIBOR 6.50% 30 year Fannie Mae pools 673,313 — 1/12/41 5.00% (1 month Synthetic TRS Index (5,877) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 715,198 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 5,352 USD-LIBOR 5.00% 30 year Fannie Mae pools 792,809 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 5,933 USD-LIBOR 5.00% 30 year Fannie Mae pools 700,609 — 1/12/41 5.00% (1 month Synthetic MBX Index (6,115) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 264,016 — 1/12/41 4.00% (1 month Synthetic TRS Index (1,949) USD-LIBOR) 4.00% 30 year Fannie Mae pools 228,730 — 1/12/44 3.50% (1 month Synthetic TRS Index (1,712) USD-LIBOR) 3.50% 30 year Fannie Mae pools 601,886 — 1/12/43 3.50% (1 month Synthetic TRS Index (5,351) USD-LIBOR) 3.50% 30 year Fannie Mae pools 201,326 — 1/12/43 3.50% (1 month Synthetic TRS Index (1,790) USD-LIBOR) 3.50% 30 year Fannie Mae pools 368,139 — 1/12/43 3.50% (1 month Synthetic TRS Index (3,273) USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,575,593 — 1/12/45 4.00% (1 month Synthetic TRS Index (22,639) USD-LIBOR) 4.00% 30 year Fannie Mae pools 665,723 — 1/12/45 4.00% (1 month Synthetic TRS Index (5,852) USD-LIBOR) 4.00% 30 year Fannie Mae pools 664,818 — 1/12/45 3.50% (1 month Synthetic TRS Index (7,675) USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,275,866 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 9,420 USD-LIBOR 4.00% 30 year Fannie Mae pools Deutsche Bank AG 348,936 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,762) USD-LIBOR 6.50% 30 year Fannie Mae pools Master Intermediate Income Trust 59 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International $382,720 $— 1/12/39 6.00% (1 month Synthetic TRS Index $(747) USD-LIBOR) 6.00% 30 year Fannie Mae pools 157,414 — 1/12/38 6.50% (1 month Synthetic TRS Index (513) USD-LIBOR) 6.50% 30 year Fannie Mae pools 746,881 — 1/12/42 4.00% (1 month Synthetic TRS Index (5,749) USD-LIBOR) 4.00% 30 year Fannie Mae pools 746,881 — 1/12/42 4.00% (1 month Synthetic TRS Index (5,749) USD-LIBOR) 4.00% 30 year Fannie Mae pools 239,763 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,211) USD-LIBOR 6.50% 30 year Fannie Mae pools 90,069 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (455) USD-LIBOR 6.50% 30 year Fannie Mae pools 679,298 — 1/12/41 4.50% (1 month Synthetic TRS Index (4,518) USD-LIBOR) 4.50% 30 year Fannie Mae pools 20,651 — 1/12/39 6.00% (1 month Synthetic TRS Index (40) USD-LIBOR) 6.00% 30 year Fannie Mae pools 176,041 — 1/12/39 6.00% (1 month Synthetic TRS Index (344) USD-LIBOR) 6.00% 30 year Fannie Mae pools 467,425 — 1/12/40 4.00% (1 month Synthetic TRS Index (2,132) USD-LIBOR) 4.00% 30 year Fannie Mae pools 185,055 — 1/12/39 6.00% (1 month Synthetic TRS Index (361) USD-LIBOR) 6.00% 30 year Fannie Mae pools 370,109 — 1/12/39 6.00% (1 month Synthetic TRS Index (722) USD-LIBOR) 6.00% 30 year Fannie Mae pools 11,820 — 1/12/38 6.50% (1 month Synthetic TRS Index (39) USD-LIBOR) 6.50% 30 year Fannie Mae pools 169,234 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (855) USD-LIBOR 6.50% 30 year Fannie Mae pools 328,436 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,659) USD-LIBOR 6.50% 30 year Fannie Mae pools 203,037 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,025) USD-LIBOR 6.50% 30 year Fannie Mae pools 60 Master Intermediate Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont . $15,615 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(79) USD-LIBOR 6.50% 30 year Fannie Mae pools 41,611 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (210) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,742,507 — 1/12/42 4.00% (1 month Synthetic TRS Index (13,414) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,517,896 — 1/12/42 4.00% (1 month Synthetic TRS Index (11,685) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,139,579 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 8,528 USD-LIBOR 5.00% 30 year Fannie Mae pools 1,633,699 — 1/12/44 3.50% (1 month Synthetic TRS Index (12,225) USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,290,917 — 1/12/44 3.50% (1 month Synthetic TRS Index (9,660) USD-LIBOR) 3.50% 30 year Fannie Mae pools 597,206 — 1/12/44 3.50% (1 month Synthetic TRS Index (4,469) USD-LIBOR) 3.50% 30 year Fannie Mae pools 660,654 — 1/12/45 4.00% (1 month Synthetic TRS Index (5,807) USD-LIBOR) 4.00% 30 year Fannie Mae pools 750,397 — 1/12/43 (3.50%) 1 month Synthetic TRS Index 6,671 USD-LIBOR 3.50% 30 year Fannie Mae pools 3,494,764 — 1/12/45 4.00% (1 month Synthetic TRS Index (30,718) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,182,693 — 1/12/44 (3.00%) 1 month Synthetic TRS Index 8,776 USD-LIBOR 3.00% 30 year Fannie Mae pools 2,900,112 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 21,412 USD-LIBOR 4.00% 30 year Fannie Mae pools EUR 10,371,000 — 8/10/17 (0.63%) Eurostat Eurozone 9,769 HICP excluding tobacco EUR 3,424,000 — 8/11/17 (0.63%) Eurostat Eurozone 3,225 HICP excluding tobacco EUR 2,881,000 — 8/31/17 (0.27%) Eurostat Eurozone 24,978 HICP excluding tobacco Master Intermediate Income Trust 61 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont . EUR 2,881,000 $— 9/1/17 (0.37%) Eurostat Eurozone $18,800 HICP excluding tobacco GBP 1,060,000 — 11/10/26 3.56% GBP Non-revised UK 11,695 Retail Price Index GBP 1,060,000 — 11/18/26 3.52% GBP Non-revised UK 5,017 Retail Price Index JPMorgan Chase Bank N.A. $2,285,175 — 1/12/41 4.00% (1 month Synthetic TRS Index (16,872) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,306,867 — 1/12/41 4.00% (1 month Synthetic TRS Index (9,649) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,001,847 — 1/12/41 4.00% (1 month Synthetic TRS Index (14,780) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,240,545 — 1/12/41 4.00% (1 month Synthetic TRS Index (9,159) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,139,579 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 8,533 USD-LIBOR 5.00% 30 year Fannie Mae pools JPMorgan Securities LLC 1,615,267 — 1/12/44 4.00% (1 month Synthetic TRS Index (11,924) USD-LIBOR) 4.00% 30 year Fannie Mae pools 250,481 — 1/12/43 (3.50%) 1 month Synthetic TRS Index 2,227 USD-LIBOR 3.50% 30 year Fannie Mae pools 5,055,040 — 1/12/42 (4.00%) 1 month Synthetic TRS Index 38,913 USD-LIBOR 4.00% 30 year Fannie Mae pools Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB– Index BBB–/P $4,375 $64,000 5/11/63 300 bp $(3,774) CMBX NA BBB– Index BBB–/P 8,497 141,000 5/11/63 300 bp (9,455) CMBX NA BBB– Index BBB–/P 17,409 282,000 5/11/63 300 bp (18,494) CMBX NA BBB– Index BBB–/P 16,587 291,000 5/11/63 300 bp (20,462) 62 Master Intermediate Income Trust OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) cont . Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International CMBX NA BBB– Index — $(17,851) $265,000 1/17/47 (300 bp) $6,189 CMBX NA BB Index — (72,135) 514,000 1/17/47 (500 bp) 17,932 CMBX NA BB Index — (47,639) 2,699,000 5/11/63 (500 bp) 500,603 CMBX NA BB Index — (88,569) 541,000 1/17/47 (500 bp) 6,229 CMBX NA BB Index — (1,359) 140,000 1/17/47 (500 bp) 23,173 CMBX NA BB Index — (26,174) 138,000 1/17/47 (500 bp) (1,992) CMBX NA BBB– Index BBB–/P 3,573 73,000 5/11/63 300 bp (5,721) CMBX NA BBB– Index BBB–/P 16,378 177,000 5/11/63 300 bp (6,157) CMBX NA BBB– Index BBB–/P 26,552 201,000 5/11/63 300 bp 961 CMBX NA BBB– Index BBB–/P 19,904 253,000 5/11/63 300 bp (12,307) CMBX NA BBB– Index BBB–/P 22,044 265,000 5/11/63 300 bp (11,695) CMBX NA BBB– Index BBB–/P 36,946 303,000 5/11/63 300 bp (1,757) CMBX NA BBB– Index BBB–/P 37,500 308,000 5/11/63 300 bp (1,714) CMBX NA BBB– Index BBB–/P 43,743 358,000 5/11/63 300 bp (1,836) CMBX NA BBB– Index BBB–/P 49,135 531,000 5/11/63 300 bp (18,471) CMBX NA BBB– Index BBB–/P 70,756 834,000 5/11/63 300 bp (35,426) CMBX NA BBB– Index BBB–/P 73,145 1,491,000 5/11/63 300 bp (116,684) CMBX NA BBB– Index BBB–/P 68,630 1,045,000 1/17/47 300 bp (26,169) CMBX NA BBB– Index BBB–/P 997,481 13,495,000 1/17/47 300 bp (226,740) Goldman Sachs International CMBX NA BB Index — (125,419) 1,226,000 5/11/63 (500 bp) 123,616 CMBX NA BB Index — (32,233) 213,000 1/17/47 (500 bp) 5,091 CMBX NA BB Index — (8,913) 61,000 5/11/63 (500 bp) 3,478 CMBX NA BB Index — (75,236) 445,000 1/17/47 (500 bp) 2,740 CMBX NA BB Index — (25,381) 125,000 1/17/47 (500 bp) (3,478) CMBX NA BBB– Index BBB–/P 6,758 78,000 5/11/63 300 bp (3,173) CMBX NA BBB– Index BBB–/P 10,295 122,000 5/11/63 300 bp (5,237) CMBX NA BBB– Index BBB–/P 9,733 123,000 5/11/63 300 bp (5,927) CMBX NA BBB– Index BBB–/P 15,274 181,000 5/11/63 300 bp (7,770) CMBX NA BBB– Index BBB–/P 15,166 183,000 5/11/63 300 bp (8,133) CMBX NA BBB– Index BBB–/P 11,095 226,000 5/11/63 300 bp (17,679) CMBX NA BBB– Index BBB–/P 16,691 245,000 5/11/63 300 bp (14,502) CMBX NA BBB– Index BBB–/P 22,538 261,000 5/11/63 300 bp (10,692) CMBX NA BBB– Index BBB–/P 13,442 271,000 5/11/63 300 bp (21,061) CMBX NA BBB– Index BBB–/P 13,211 271,000 5/11/63 300 bp (21,292) CMBX NA BBB– Index BBB–/P 14,449 277,000 5/11/63 300 bp (20,818) CMBX NA BBB– Index BBB–/P 36,039 296,000 5/11/63 300 bp (1,647) CMBX NA BBB– Index BBB–/P 37,011 765,000 5/11/63 300 bp (60,386) CMBX NA BBB– Index — (24,863) 369,000 1/17/47 (300 bp) 8,611 CMBX NA BBB– Index — (17,723) 261,000 1/17/47 (300 bp) 5,954 CMBX NA BBB– Index — (14,964) 184,000 1/17/47 (300 bp) 1,728 CMBX NA BBB– Index — (16,199) 156,000 1/17/47 (300 bp) (2,048) CMBX NA BBB– Index — (9,453) 137,000 1/17/47 (300 bp) 2,975 CMBX NA BBB– Index BBB–/P 51,111 600,000 1/17/47 300 bp (3,319) Master Intermediate Income Trust 63 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) cont . Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Goldman Sachs International cont . CMBX NA BBB– Index BBB–/P $56,109 $805,000 1/17/47 300 bp $(16,918) CMBX NA BBB– Index BBB–/P 90,359 1,040,000 1/17/47 300 bp (3,986) CMBX NA BBB– Index BBB–/P 206,370 2,792,000 1/17/47 300 bp (46,911) JPMorgan Securities LLC CMBX NA BB Index — (83,798) 596,000 5/11/63 (500 bp) 37,266 CMBX NA BB Index — (53,936) 372,000 5/11/63 (500 bp) 21,628 CMBX NA BB Index — (37,251) 259,000 5/11/63 (500 bp) 15,359 CMBX NA BB Index — (15,954) 120,000 5/11/63 (500 bp) 8,421 CMBX NA BB Index — (89,046) 570,000 1/17/47 (500 bp) 10,833 CMBX NA BB Index — (63,627) 387,000 1/17/47 (500 bp) 4,186 CMBX NA BB Index — (59,921) 375,000 1/17/47 (500 bp) 5,789 CMBX NA BB Index — (14,429) 95,000 1/17/47 (500 bp) 2,217 CMBX NA BBB– Index BBB–/P 8,358 58,000 5/11/63 300 bp 974 CMBX NA BBB– Index BBB–/P 14,611 118,000 5/11/63 300 bp (461) CMBX NA BBB– Index BBB–/P 8,493 123,000 5/11/63 300 bp (7,167) CMBX NA BBB– Index BBB–/P 9,499 154,000 5/11/63 300 bp (10,107) CMBX NA BBB– Index BBB–/P 13,220 155,000 5/11/63 300 bp (6,514) CMBX NA BBB– Index BBB–/P 22,776 156,000 5/11/63 300 bp 2,915 CMBX NA BBB– Index BBB–/P 6,936 157,000 5/11/63 300 bp (13,053) CMBX NA BBB– Index BBB–/P 15,579 183,000 5/11/63 300 bp (7,720) CMBX NA BBB– Index BBB–/P 19,653 307,000 5/11/63 300 bp (19,433) CMBX NA BBB– Index BBB–/P 16,411 308,000 5/11/63 300 bp (22,803) CMBX NA BBB– Index BBB–/P 15,686 308,000 5/11/63 300 bp (23,527) CMBX NA BBB– Index BBB–/P 30,622 312,000 5/11/63 300 bp (9,100) CMBX NA BBB– Index BBB–/P 36,385 320,000 5/11/63 300 bp (4,356) CMBX NA BBB– Index BBB–/P 43,710 353,000 5/11/63 300 bp (1,380) CMBX NA BBB– Index BBB–/P 30,123 368,000 5/11/63 300 bp (16,730) CMBX NA BBB– Index BBB–/P 46,308 395,000 5/11/63 300 bp (3,982) CMBX NA BBB– Index BBB–/P 56,090 1,014,000 5/11/63 300 bp (73,009) CMBX NA BBB– Index BBB–/P 90,887 1,159,000 5/11/63 300 bp (56,669) CMBX NA BBB– Index — (118,259) 1,284,000 1/17/47 (300 bp) (1,781) CMBX NA BBB– Index — (42,678) 513,000 1/17/47 (300 bp) 3,860 CMBX NA BBB– Index — (18,115) 229,000 1/17/47 (300 bp) 2,659 CMBX NA BBB– Index — (8,285) 154,000 1/17/47 (300 bp) 5,686 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at March 31, 2017. Securities rated by Fitch are indicated by “/F.” Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. 64 Master Intermediate Income Trust CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 27 Index B+/P $1,064,362 $15,051,960 12/20/21 500 bp $(144,532) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at March 31, 2017. Securities rated by Fitch are indicated by “/F.” Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. Master Intermediate Income Trust 65 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks * : Consumer cyclicals $—­ $—­ $10,017 Energy 153,425 1,400 5,913 Health care —­ 8,364 —­ Utilities and power —­ 12,766 —­ Total common stocks Convertible bonds and notes —­ 64,597 —­ Corporate bonds and notes —­ 90,351,912 2­ Foreign government and agency bonds and notes 19,723,872 Mortgage-backed securities —­ 137,227,764 —­ Purchased options outstanding —­ 1,060,731 —­ Purchased swap options outstanding —­ 970,972 —­ Senior loans —­ 5,389,397 —­ U.S. government and agency mortgage obligations —­ 239,635,668 —­ Warrants 5,405 —­ —­ Short-term investments 11,643,802 9,328,520 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $321,483 $—­ Futures contracts (34,670) —­ —­ Written options outstanding —­ (814,777) —­ Written swap options outstanding —­ (1,306,973) —­ Forward premium swap option contracts —­ 2,130 —­ TBA sale commitments —­ (227,497,424) —­ Interest rate swap contracts —­ (502,481) —­ Total return swap contracts —­ 71,882 —­ Credit default contracts —­ (2,863,687) —­ Totals by level $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 66 Master Intermediate Income Trust Statement of assets and liabilities 3/31/17 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $504,693,225) $504,430,725 Affiliated issuers (identified cost $11,163,802) (Notes 1 and 5) 11,163,802 Cash 99,191 Foreign currency (cost $231,753) (Note 1) 231,811 Dividends, interest and other receivables 3,458,689 Receivable for investments sold 2,930,405 Receivable for sales of delayed delivery securities (Note 1) 167,485,903 Receivable for variation margin (Note 1) 1,161,770 Unrealized appreciation on forward premium swap option contracts (Note 1) 138,674 Unrealized appreciation on forward currency contracts (Note 1) 1,423,920 Unrealized appreciation on OTC swap contracts (Note 1) 1,197,980 Premium paid on OTC swap contracts (Note 1) 1,209,410 Prepaid assets 39,122 Total assets LIABILITIES Payable for investments purchased 5,539,811 Payable for purchases of delayed delivery securities (Note 1) 180,512,999 Payable for compensation of Manager (Note 2) 502,205 Payable for custodian fees (Note 2) 74,010 Payable for investor servicing fees (Note 2) 22,507 Payable for Trustee compensation and expenses (Note 2) 169,501 Payable for administrative services (Note 2) 1,009 Payable for variation margin (Note 1) 1,254,740 Distributions payable to shareholders 1,397,216 Unrealized depreciation on OTC swap contracts (Note 1) 1,722,267 Premium received on OTC swap contracts (Note 1) 2,623,653 Unrealized depreciation on forward currency contracts (Note 1) 1,102,437 Unrealized depreciation on forward premium swap option contracts (Note 1) 136,544 Written options outstanding, at value (premiums $4,494,487) (Notes 1 and 3) 2,121,750 TBA sale commitments, at value (proceeds receivable $225,993,477) (Note 1) 227,497,424 Collateral on certain derivative contracts, at value (Note 1) 675,219 Other accrued expenses 166,042 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $419,350,288 Undistributed net investment income (Note 1) 1,003,109 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (150,973,942) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 72,613 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per share ($269,452,068 divided by 53,551,623 shares) $5.03 The accompanying notes are an integral part of these financial statements. Master Intermediate Income Trust 67 Statement of operations Six months ended 3/31/17 (Unaudited) INVESTMENT INCOME Interest (including interest income of $32,134 from investments in affiliated issuers) (Note 5) $8,158,607 Dividends 22,782 Total investment income EXPENSES Compensation of Manager (Note 2) 996,449 Investor servicing fees (Note 2) 66,947 Custodian fees (Note 2) 46,629 Trustee compensation and expenses (Note 2) 6,952 Administrative services (Note 2) 4,716 Auditing and tax fees 79,090 Other 110,799 Total expenses Expense reduction (Note 2) (301) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (4,185,013) Net realized gain on swap contracts (Note 1) 8,034,863 Net realized gain on futures contracts (Note 1) 21,220 Net realized gain on foreign currency transactions (Note 1) 2,186,462 Net realized loss on written options (Notes 1 and 3) (1,507,913) Net unrealized depreciation of assets and liabilities in foreign currencies during the period (480,104) Net unrealized appreciation of investments, futures contracts, swap contracts, written options and TBA sale commitments during the period 6,370,664 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 68 Master Intermediate Income Trust Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 3/31/17* Year ended 9/30/16 Operations Net investment income $6,870,108 $15,350,484 Net realized gain (loss) on investments and foreign currency transactions 4,549,619 (18,656,701) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 5,890,560 10,365,885 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income (8,378,917) (16,980,534) Decrease from shares repurchased (Note 4) (2,713,320) (4,916,584) Total increase (decrease) in net assets NET ASSETS Beginning of period 263,234,018 278,071,468 End of period (including undistributed net investment income of $1,003,109 and $2,511,918, respectively) NUMBER OF FUND SHARES Shares outstanding at beginning of period 54,159,566 55,281,859 Shares repurchased (Note 4) (607,943) (1,122,293) Shares outstanding at end of period 53,551,623 54,159,566 * Unaudited. The accompanying notes are an integral part of these financial statements. Master Intermediate Income Trust 69 Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Six months ended ** Year ended 3/31/17 9/30/16 9/30/15 9/30/14 9/30/13 9/30/12 Net asset value, beginning of period Investment operations: Net investment income a .13 .28 .25 .29 .30 .27 Net realized and unrealized gain (loss) on investments .19 (.15) (.58) .12 .06 .15 Total from investment operations Less distributions: From net investment income (.16) (.31) (.31) (.31) (.31) (.09) From return of capital — (.25) Total distributions Increase from shares repurchased — Net asset value, end of period Market value, end of period Total return at market value (%) b * RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c .49 * 1.00 .96 .99 .94 .96 Ratio of net investment income to average net assets (%) 2.56 * 5.82 4.58 5.21 5.31 4.94 Portfolio turnover (%) e 470 * d 823 d 724 d 389 d 244 e 157 e * Not annualized. ** Unaudited. a Per share net investment income has been determined on the basis of weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset arrangements, if any (Note 2). d Portfolio turnover includes TBA purchase and sales commitments. e Portfolio turnover excludes TBA purchase and sales commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % September 30, 2013 642% September 30, 2012 472 The accompanying notes are an integral part of these financial statements. 70 Master Intermediate Income Trust Notes to financial statements 3/31/17 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2016 through March 31, 2017. Putnam Master Intermediate Income Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a closed-end management investment company. The goal of the fund is to seek with equal emphasis high current income and relative stability of net asset value by allocating its investments among the U.S. investment grade sector, high-yield sector, and international sector. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, transfer agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various Master Intermediate Income Trust 71 relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting 72 Master Intermediate Income Trust from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used for hedging currency exposures and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Master Intermediate Income Trust 73 Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount for hedging term structure risk, for yield curve positioning, and for gaining exposure to rates in various countries. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, for hedging sector exposure, for gaining exposure to specific sectors, for hedging inflation, and for gaining exposure to inflation. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts for hedging credit risk, for gaining liquid exposure to individual names, and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the 74 Master Intermediate Income Trust payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Intermediate Income Trust 75 Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,157,167 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $2,338,273 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At September 30, 2016, the fund had a capital loss carryover of $147,245,538 available to the extent allowed by the Code to offset future net capital gain, if any. For any carryover, the amount of the carryover and that carryover’s expiration date is: 76 Master Intermediate Income Trust Loss carryover Short-term Long-term Total Expiration $40,338,097 $32,717,568 $73,055,665 * 28,970,279 N/A 28,970,279 September 30, 2017 45,219,594 N/A 45,219,594 September 30, 2018 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $524,167,799, resulting in gross unrealized appreciation and depreciation of $4,655,489 and $13,228,761, respectively, or net unrealized depreciation of $8,573,272. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the fund. The fee is based on the following annual rates: 0.750% of the first $500 million of average 0.480% of the next $5 billion of average net assets, net assets, 0.650% of the next $500 million of average 0.470% of the next $5 billion of average net assets, net assets, 0.600% of the next $500 million of average 0.460% of the next $5 billion of average net assets, net assets, 0.550% of the next $5 billion of average 0.450% of the next $5 billion of average net assets, net assets, 0.525% of the next $5 billion of average 0.440% of the next $5 billion of average net assets, net assets, 0.505% of the next $5 billion of average 0.430% of the next $8.5 billion of average net net assets, assets and 0.490% of the next $5 billion of average 0.420% of any excess thereafter. net assets, For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.370% of the fund’s average net assets. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Master Intermediate Income Trust 77 Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.05% of the fund’s average daily net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $301 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $208, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $1,453,127,740 $1,524,038,889 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written swap option contract Written swap Written option Written option amounts option premiums contract amounts premiums Written options outstanding at the beginning of the reporting period $375,102,000 $2,542,378 $76,000,000 $251,094 Options opened 1,817,314,800 5,437,803 895,816,600 4,684,632 Options exercised (67,795,800) (329,340) — — Options expired (667,491,000) (1,558,657) — — Options closed (793,172,400) (2,777,382) (717,279,300) (3,756,041) Written options outstanding at the end of the reporting period $663,957,600 $3,314,802 $254,537,300 $1,179,685 78 Master Intermediate Income Trust Note 4: Shares repurchased In September 2016, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2017 (based on shares outstanding as of October 7, 2016). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2016 (based on shares outstanding as of October 7, 2015). Repurchases are made when the fund’s shares are trading at less than net asset value and in accordance with procedures approved by the fund’s Trustees. For the reporting period, the fund repurchased 607,943 common shares for an aggregate purchase price of $2,713,320, which reflects a weighted-average discount from net asset value per share of 9.25%. The weighted-average discount reflects the payment of commissions by the fund to execute repurchase trades. At the close of the reporting period, Putnam Investments, LLC owned approximately 1,357 shares of the fund (0.003% of the fund’s shares outstanding), valued at $6,826 based on net asset value. For the previous fiscal year, the fund repurchased 1,122,293 common shares for an aggregate purchase price of $4,916,584, which reflected a weighted-average discount from net asset value per share of 9.25%. The weighted-average discount reflected the payment of commissions by the fund to execute repurchase trades. Note 5: Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the Fair value at beginning of the Investment the end of the Name of affiliate reporting period Purchase cost Sale proceeds income reporting period Putnam Short Term Investment Fund * $9,455,363 $59,864,354 $58,155,915 $32,134 $11,163,802 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Master Intermediate Income Trust 79 Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $121,000,000 Purchased currency options (contract amount) $6,900,000 Purchased swap option contracts (contract amount) $988,800,000 Written TBA commitment option contracts (contract amount) (Note 3) $166,000,000 Written currency options (contract amount) (Note 3) $6,800,000 Written swap option contracts (contract amount) (Note 3) $444,000,000 Futures contracts (number of contracts) 30 Forward currency contracts (contract amount) $234,900,000 OTC interest rate swap contracts (notional) $5,300,000 Centrally cleared interest rate swap contracts (notional) $538,100,000 OTC total return swap contracts (notional) $112,400,000 OTC credit default contracts (notional) $43,100,000 Centrally cleared credit default contracts (notional) $6,500,000 Warrants (number of warrants) 3,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period ASSET DERIVATIVES LIABILITY DERIVATIVES Derivatives not accounted for as Statement of Statement of hedging instruments assetsand assetsand under ASC 815 liabilities location Fair value liabilities location Fair value Receivables, Net assets — Payables, Net assets — Credit contracts Unrealized appreciation $2,026,334 Unrealized depreciation $4,890,021 * Foreign exchange contracts Investments, Receivables 1,527,304 Payables 1,169,735 Investments, Receivables, Net assets — Unrealized Payables, Net assets — Equity contracts appreciation 5,405 Unrealized depreciation — Investments, Receivables, Net assets — Unrealized Payables, Net assets — Interest rate contracts appreciation 3,353,253 * Unrealized depreciation 3,942,525 * Total * Includes cumulative appreciation/depreciation of futures contractsand/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assetsand liabilities. 80 Master Intermediate Income Trust The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $161,700 $161,700 Foreign exchange contracts — 338,821 — 2,195,835 — 2,534,656 Equity contracts 2,516 — 2,516 Interest rate contracts — (3,951,109) 21,220 — 7,873,163 3,943,274 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(488,442) $(488,442) Foreign exchange contracts — (15,186) — (483,910) — (499,096) Equity contracts (1,344) — (1,344) Interest rate contracts — 119,442 98,907 — (13,090) 205,259 Total Note 9: New pronouncements In October 2016, the SEC adopted amendments to rules under the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements. The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management is currently evaluating the amendments and their impact, if any, on the fund’s financial statements. Note 10: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Master Intermediate Income Trust 81 Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG GoldmanSachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Interest rate swap contracts *# $— $— $— $— $— $— $— $— $— $— $— $— $— $— $— $— Centrally cleared interest rate — — 1,154,828 — 1,154,828 swap contracts § OTC Total return — 158,165 — 15,515 24,683 — 118,871 — 8,533 41,140 — 366,907 swap contracts *# OTC Credit default contracts *# — 805,861 — 499,051 — — 721,422 — 2,026,334 Centrally cleared credit default contracts § — Futures contracts § — 6,942 — 6,942 Forward currency contracts # 292,405 40,655 — 314,297 83,272 — 228,108 13,241 222,817 — — 108,080 36,853 58,025 26,167 1,423,920 Forward premium swap option contracts # 71,778 — 1,109 — 65,787 — 138,674 Purchased swap options **# 143,728 182,944 — 334,148 3,698 — 10,354 — 296,100 — 970,972 Purchased options **# 6,907 — 96,477 — 957,347 — 1,060,731 Total Assets $— Liabilities: OTC Interest rate swap contracts *# — 355,619 — 355,619 Centrally cleared interest rate — — 1,254,538 — 1,254,538 swap contracts § OTC Total return — 52,498 — — 63,995 1,762 114,386 — 50,460 11,924 — 295,025 swap contracts *# OTC Credit default contracts *# 99,053 — — — 1,929,503 — 895,102 — — 757,469 — 3,681,127 Centrally cleared credit default contracts § — — 202 — 202 Futures contracts § — Forward currency contracts # 58,804 62,755 — 159,480 7,939 — 142,693 34,342 219,486 — — 121,882 95,843 170,421 28,792 1,102,437 Forward premium swap option contracts # 71,215 11,094 — 1,058 — 53,177 — 136,544 Written swap options # 134,994 289,557 — 148,312 136,603 — 777 — 596,730 — 1,306,973 Written options # 54,717 — 12,581 — 747,479 — 814,777 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged) †## $96,035 $(34,140) $— $356,168 $(1,220,526) $— $(160,630) $— $(472,367) $— $— $— $— $(109,747) $— Net amount $— $— $(99,912) $— $— $(1,762) $(51,997) $(21,101) $— $(6,831) $6,942 $(13,802) $(58,990) $(2,649) $(2,625) 82 Master Intermediate Income Trust Master Intermediate Income Trust 83 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. Shareholder meeting results (Unaudited) April 28, 2017 annual meeting At the meeting, a proposal to fix the number of Trustees at 12 was approved as follows: Votes for Votes against Abstentions 44,971,302 1,444,069 918,214 At the meeting, each of the nominees for Trustee was elected as follows: Votes for Votes withheld Liaquat Ahamed 45,305,030 2,028,559 Ravi Akhoury 45,252,475 2,081,113 Barbara M. Baumann 45,437,938 1,895,650 Jameson A. Baxter 46,172,434 1,161,154 Katinka Domotorffy 45,434,091 1,899,497 Catharine Bond Hill 45,427,436 1,906,151 Paul L. Joskow 45,378,003 1,955,584 Kenneth R. Leibler 45,429,051 1,904,537 Robert E. Patterson 45,397,426 1,936,162 George Putnam, III 46,170,126 1,163,462 Robert L. Reynolds 45,443,931 1,889,657 Manoj P. Singh 45,265,860 2,067,729 All tabulations are rounded to the nearest whole number. 84 Master Intermediate Income Trust Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Kenneth R. Leibler, Vice Chair Chief Compliance Officer One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Michael J. Higgins Barbara M. Baumann Vice President, Treasurer, Investment Advisor Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Catharine Bond Hill Janet C. Smith London, England SW1A 1LD John A. Hill Vice President, Paul L. Joskow Principal Financial Officer, Marketing Services Robert E. Patterson Principal Accounting Officer, Putnam Retail Management George Putnam, III and Assistant Treasurer One Post Office Square Robert L. Reynolds Boston, MA 02109 Manoj P. Singh Susan G. Malloy W. Thomas Stephens Vice President and Custodian Assistant Treasurer State Street Bank Officers and Trust Company Robert L. Reynolds Mark C. Trenchard President Vice President and Legal Counsel BSA Compliance Officer Ropes & Gray LLP Jonathan S. Horwitz Executive Vice President, Nancy E. Florek Principal Executive Officer, Vice President, Director of and Compliance Liaison Proxy Voting and Corporate Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Vice President and Chief Legal Officer Call 1-800-225-1581 Monday through Friday between 8:00 a.m. and 8:00 p.m. Eastern Time, or visit putnam.com anytime for up-to-date information about the fund’s NAV. Item 2. Code of Ethics: Not Applicable Item 3. Audit Committee Financial Expert: Not Applicable Item 4. Principal Accountant Fees and Services: Not Applicable Item 5. Audit Committee Not Applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Management Investment Companies (a) Not applicable (b) Effective February 28, 2017, Robert Davis and Brett Koslowski were added as portfolio managers of the fund. (a)(1) Portfolio Managers. The officers of Putnam Management identified below are primarily responsible for the day-to-day management of the fund's portfolio as of the filing date of this report. Portfolio managers	Joined Fund	Employer	Positions Over Past Five Years Robert Davis	2017	Putnam Management 1999-Present	Portfolio Manager Previously, Analyst Brett Kozlowski	2017	Putnam Management 2008-Present	Portfolio Manager
